Case 18-41671          Doc 171       Filed 12/28/18 Entered 12/28/18 12:13:57                     Main Document
                                                  Pg 1 of 59


                              UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

 In re: #143                                               )       Case No.: 18-41671-705
                                                           )       Honorable Charles E. Rendlen III
 MGTF RADIO COMPANY, LLC, et al.,                          )       Chapter 11
                                                           )       Jointly Administered
                                     Debtors.              )

   ORDER APPROVING ADEQUACY OF DISCLOSURE STATEMENT FOR DEBTORS’
      JOINT PLAN OF REORGANIZATION AND GRANTING RELATED RELIEF

          Upon consideration of the Disclosure Statement for Debtors’ Joint Plain of

 Reorganization Dated November 13, 2018                        (the “Disclosure Statement” and “Plan” 1

 respectively) filed by Debtors and Debtors-in-Possession MGTF Radio Company, LLC and

 WPNT, Inc. (“Debtors”); and the Court having jurisdiction to consider the Disclosure Statement;

 and it appearing that proper and adequate notice of the Disclosure Statement has been given; and

 any objection to the adequacy of the information contained therein having been withdrawn or

 overruled on the merits; and the Court having determined that the relief sought in the Disclosure

 Statement is in the best interest of the Debtors, their creditors, and all parties-in-interest; and

 after due deliberation thereon and good and sufficient cause appearing therefor;

          IT IS ORDERED:

          1.       The Disclosure Statement, attached hereto as Schedule 1, is approved as

 providing Holders of Claims entitled to vote on the Plan with adequate information to make an

 informed decision as to whether to vote to accept or reject the Plan in accordance with section

 1125(a)(1) of the Bankruptcy Code. All objections to approval of the Disclosure Statement are

 hereby overruled.



          1
           Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the
 Disclosure Statement and Plan.



 {15323/00016/2411734.DOC.}                            9046711v1
Case 18-41671          Doc 171    Filed 12/28/18 Entered 12/28/18 12:13:57              Main Document
                                               Pg 2 of 59


          2.       The Disclosure Statement (including all applicable exhibits thereto) provides

 Holders of Claims, Holders of Interests and other parties in interest with sufficient notice of the

 injunction, exculpation, and release provisions contained in Article VIII of the Plan, in

 satisfaction of the requirements of Bankruptcy Rule 3016(c).

          3.       The Debtors are authorized to solicit, receive, and tabulate votes to accept the

 Plan.

          4.       The following dates are hereby established (subject to modification as necessary)

 with respect to the solicitation of votes to accept, and voting on, the Plan as well as filing

 objections to the Plan and confirming the Plan (all times prevailing Central Time):

                          Event                                            Date

 Solicitation Deadline                                 Seven (7) Business Days from the Entry of this
                                                       Order
 Deadline to File Plan Supplement                      January 22, 2019 at 4:00 p.m.

 Voting Deadline                                       January 29, 2019 at 4:00 p.m.

 Plan Objection Deadline                               January 29, 2019 at 4:00 p.m.

 Deadline to File Confirmation Brief                   February 5, 2019 at 4:00 p.m.

 Deadline to File Voting Report                        February 5, 2019 at 4:00 p.m.

 Deadline for Receipt of Opt-Out Certifications        February 12, 2019 at 9:00 a.m.

 Confirmation Hearing Date                             February 12, 2019 at 10:00 a.m.



          5.       In addition to the Disclosure Statement and exhibits thereto, the Plan, and this

 Order, the solicitation packages (the “Solicitation Packages”) to be transmitted on or before the

 Solicitation Deadline to those Holders of Claims in the Classes entitled to vote on the Plan shall

 include an appropriate form of Ballot and a Notice of the Confirmation Hearing Date. Holders



 {15323/00016/2411734.DOC.}                        2
 9046711v1
Case 18-41671          Doc 171    Filed 12/28/18 Entered 12/28/18 12:13:57             Main Document
                                               Pg 3 of 59


 of Unimpaired Claims Conclusively Presumed to Accept the Plan shall receive as part of their

 Solicitation Packages a copy of the Notice of Non-Voting Status for Unimpaired Classes

 Conclusively Presumed to Accept the Plan with a form Opt-Out Provision of the Releases

 provided in the Plan and a Notice of the Confirmation Hearing Date.

          6.       The Solicitation Packages provide the Holders of Claims with adequate

 information to make informed decisions with respect to voting on the Plan in accordance with

 Bankruptcy Rules 2002(b) and 3017(d), the Bankruptcy Code, and the Local Bankruptcy Rules.

          7.       The Debtors shall distribute the Solicitation Packages to all Holders of Claims

 entitled to vote on the Plan on or before the Solicitation Deadline. Such service shall satisfy the

 requirements of the Bankruptcy Code, the Bankruptcy Rules, and the Local Bankruptcy Rules.

          8.       The Debtors reserved the right to modify the Plan in accordance with Article VII

 thereof.

          9.       Nothing in this Order shall be construed as a waiver of the right of the Debtors to

 object to any proof of claim.

          10.      Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

 are immediately effective upon its entry.

          11.      This Court retains exclusive jurisdiction with respect to all matters arising from or

 related to the implementation, interpretation, and enforcement of this Order.




 DATED: December 28, 2018                                       CHARLES E. RENDLEN, III
 St. Louis, Missouri 63102                                        U.S. Bankruptcy Judge
 mtc




 {15323/00016/2411734.DOC.}                          3
 9046711v1
Case 18-41671          Doc 171   Filed 12/28/18 Entered 12/28/18 12:13:57   Main Document
                                              Pg 4 of 59



 Order Prepared By:
 Robert E. Eggmann
 Thomas H. Riske
 Carmody MacDonald, P.C.
 120 South Central, Suite 1800
 St. Louis, Missouri 63105
 (314) 854-8600
 (314) 854-8660 - Fax

 Copies to:

 United States Trustee’s Office
 111 South Tenth Street, Suite 6353
 St. Louis, MO 63102

 Robert E. Eggmann
 Attorney for Debtors
 Carmody MacDonald P.C.
 120 South Central Avenue, Suite 1800
 St. Louis, MO 63105

 MGTF Radio Company, LLC
 7701 Forsyth, Suite 500
 St. Louis, MO 63105




 {15323/00016/2411734.DOC.}                    4
 9046711v1
Case 18-41671          Doc 171
                           143         Filed 12/28/18
                                             11/13/18 Entered 12/28/18
                                                               11/13/18 12:13:57
                                                                        16:22:09         Main Document
                                                    Pg 5
                                                       1 of 59
                                                            55




                                UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION

  In re:                                                      )   Case No.: 18-41671-705
                                                              )   Honorable Charles E. Rendlen III
  MGTF RADIO COMPANY, LLC, et al.,                            )   Chapter 11
                                                              )   Jointly Administered
                                        Debtors.              )
                                                              )   Hearing Date: December 18, 2018
                                                              )   Hearing Time: 10:00 a.m.
                                                              )   Hearing Location: 7 South
                                                              )   St. Louis, Missouri
                                                              )
                                                              )   Robert E. Eggmann, Esq.
                                                              )   Thomas H. Riske, Esq.
                                                              )   Carmody MacDonald P.C.
                                                              )   120 South Central, Suite 1800
                                                              )   St. Louis, Missouri 63105
                                                              )   (314) 854-8600
                                                              )   ree@carmodymacdonald.com
                                                              )   thr@carmodymacdonald.com

 DISCLOSURE STATEMENT FOR DEBTORS’ JOINT PLAN OF REORGANIZATION
                    DATED NOVEMBER 13, 2018

           This Disclosure Statement for the Debtors’ Joint Plan of Reorganization Dated

 November 13, 2018 (the “Plan”) has been prepared and is being distributed by MGTF Radio

 Company, LLC and WPNT, Inc., the Debtors in these Chapter 11 Cases (the “Debtors” or “Plan

 Proponents”).

                                                       ARTICLE I
                                                     INTRODUCTION

           1.1     Purpose. The Debtors are providing this Disclosure Statement (the “Disclosure

 Statement”) to all of Debtors’ known creditors and to the shareholders of the Debtors pursuant to

 the provision of § 1125 of the United States Bankruptcy Code (the “Bankruptcy Code”), in order

 to enable such creditors and shareholders to make an informed judgment concerning Debtors’

 solicitation of acceptances of the Plan described below, prior to certain of such creditors and

 shareholders exercising their rights to vote to accept or reject the Plan. A hearing to determine

 06818-00005/10473467.9 {15323/00016/2387930.DOC.}        1
Case 18-41671           Doc 171
                            143         Filed 12/28/18
                                              11/13/18 Entered 12/28/18
                                                                11/13/18 12:13:57
                                                                         16:22:09      Main Document
                                                     Pg 6
                                                        2 of 59
                                                             55


 the adequacy of this Disclosure Statement was held on December 18 at 10:00 a.m. Central

 Standard Time in the United States Bankruptcy Court for the Eastern District of Missouri,

 Thomas Eagleton U.S. Courthouse, 111 South 10th Street, St. Louis, Missouri 63102. At the

 hearing, the Court determined whether this Disclosure Statement contains “adequate

 information” (as defined in §1125 of the Bankruptcy Code) of a kind and in sufficient detail to

 enable a hypothetical, reasonable investor, typical of the holders of claims against or shareholder

 interests in Debtors to make an informed judgment in voting to accept or reject the Plan.

 Approval of this Disclosure Statement by the Court, however, does not constitute a

 recommendation by the Court to accept or reject the Plan.

          1.2       Construction. The definitions in the Plan are applicable here. Insofar as not

 inconsistent or in conflict with such definitions, the words herein will have the meanings

 ascribed thereto by the Bankruptcy Code and the Bankruptcy Rules.

          1.3       Source of Information.           Except as otherwise expressly stated herein, this

 Disclosure Statement has been prepared by counsel for the Debtors based upon information

 supplied by the Debtors.

          1.4       Disclaimers.        THIS DISCLOSURE STATEMENT MAY NOT BE RELIED

 UPON FOR ANY PURPOSES OTHER THAN TO DETERMINE HOW TO VOTE ON THE

 PLAN, AND NOTHING CONTAINED IN THIS DISCLOSURE STATEMENT SHALL

 CONSTITUTE AN ADMISSION OF ANY FACT OR LIABILITY BY ANY PARTY, OR BE

 ADMISSIBLE IN ANY PROCEEDING INVOLVING DEBTORS OR ANY OTHER PARTY,

 OR BE DEEMED CONCLUSIVE ADVICE ON THE LEGAL EFFECTS OF THE

 REORGANIZATION OF DEBTORS ON HOLDERS OF CLAIMS.




 06818-00005/10473467.9 {15323/00016/2387930.DOC.}       2
Case 18-41671           Doc 171
                            143         Filed 12/28/18
                                              11/13/18 Entered 12/28/18
                                                                11/13/18 12:13:57
                                                                         16:22:09   Main Document
                                                     Pg 7
                                                        3 of 59
                                                             55


          EXCEPT AS MAY BE SET FORTH IN THIS DISCLOSURE STATEMENT OR ANY

 OTHER DISCLOSURE STATEMENT OR OTHER DOCUMENT APPROVED FOR

 DISTRIBUTION BY THE COURT, NO REPRESENTATIONS CONCERNING DEBTORS,

 THE CONSEQUENCES OF THE PLAN, OR THE VALUE OF DEBTORS’ ASSETS ARE

 AUTHORIZED BY THE COURT. ANY REPRESENTATIONS OR INDUCEMENTS MADE

 TO SECURE ACCEPTANCE OR REJECTION OF THE PLAN BY CREDITORS THAT ARE

 OTHER THAN AS CONTAINED IN THIS DISCLOSURE STATEMENT OR ANY OTHER

 DISCLOSURE DOCUMENT APPROVED FOR DISTRIBUTION BY THE COURT SHOULD

 NOT BE RELIED UPON IN VOTING ON THE PLAN AND SHOULD BE REPORTED TO

 THE DEBTORS’ COUNSEL AND THE OFFICE OF THE UNITED STATES TRUSTEE.

          THE STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT ARE

 MADE AS OF THE DATE HEREOF UNLESS ANOTHER TIME IS SPECIFIED HEREIN

 AND NEITHER DELIVERY OF THIS DISCLOSURE STATEMENT NOR ANY

 EXCHANGE OF RIGHTS MADE IN CONNECTION WITH THIS DISCLOSURE

 STATEMENT SHALL UNDER ANY CIRCUMSTANCES CREATE AN IMPLICATION

 THAT THERE HAS BEEN NO CHANGE IN THE FACTS SET FORTH HEREIN SINCE

 THE DATE THIS DISCLOSURE STATEMENT WAS COMPILED.

          THERE HAS BEEN NO AUDIT OR REVIEW OF THE FINANCIAL INFORMATION

 CONTAINED IN THIS DISCLOSURE STATEMENT BY OR ON BEHALF OF THE

 DEBTORS AND THE DEBTORS ARE UNABLE TO WARRANT OR REPRESENT THAT

 THE INFORMATION CONTAINED HEREIN IS WITHOUT ANY INACCURACY.

 CREDITORS ARE ENCOURAGED TO REVIEW THE PLAN AND THIS DISCLOSURE

 STATEMENT WITH LEGAL COUNSEL.



 06818-00005/10473467.9 {15323/00016/2387930.DOC.}     3
Case 18-41671           Doc 171
                            143         Filed 12/28/18
                                              11/13/18 Entered 12/28/18
                                                                11/13/18 12:13:57
                                                                         16:22:09   Main Document
                                                     Pg 8
                                                        4 of 59
                                                             55


          READING THIS DISCLOSURE STATEMENT IS NOT A SUBSTITUTE FOR

 READING THE PLAN, WHICH WILL CONTROL THE LEGAL RELATIONSHIPS

 BETWEEN            THE      PARTIES          FOLLOWING    CONFIRMATION.     THE    DISCLOSURE

 STATEMENT ATTEMPTS TO SUMMARIZE THE PLAN, AND IN THE EVENT OF ANY

 DISCREPANCY BETWEEN THE DISCLOSURE STATEMENT AND THE PLAN, THE

 PLAN WILL GOVERN.




 06818-00005/10473467.9 {15323/00016/2387930.DOC.}     4
Case 18-41671           Doc 171
                            143         Filed 12/28/18
                                              11/13/18 Entered 12/28/18
                                                                11/13/18 12:13:57
                                                                         16:22:09    Main Document
                                                     Pg 9
                                                        5 of 59
                                                             55


                                                     ARTICLE II

                                       CONFIRMATION PROCEDURES

          2.1       Confirmation. The Plan cannot be consummated unless it is confirmed by the

 Court. Confirmation of the Plan requires that, among other things, either (i) each class of claims

 that is impaired by the Plan has voted to accept the Plan by the requisite majority, or (ii) the Plan

 is determined by the Court to be fair and equitable, as defined by the Bankruptcy Code, with

 respect to all classes of claims that have rejected the Plan. The Bankruptcy Code also requires

 that the confirmation of the Plan be in the “best interest” of all creditors. The Plan Proponents

 believe that the Plan meets the classification requirements of the Bankruptcy Code, which

 requires that all claims or interest in a class be “substantially similar”. Disputes regarding a

 proper classification of claims or interests not specifically classified in the Plan will be resolved

 by the Court pursuant to the procedures established by the Bankruptcy Code, the Bankruptcy

 Rules, and other applicable law, and such resolution will not be a condition precedent to

 confirmation or consummation of the Plan.

          2.2       Creditors Eligible to Vote. Only the votes of classes whose claims are impaired

 by the Plan will be counted in connection with the confirmation of the Plan. Generally, and

 subject to the specific provisions of §1124 of the Bankruptcy Code, a class is “impaired” if the

 legal, equitable or contractual rights attaching to the claims or of the class are modified, other

 than by curing default in stated maturities. Creditors in Class 2, Class 4 and Class 7 are, for

 purposes of this Disclosure Statement, deemed to be impaired under the Plan and accordingly,

 are entitled to vote to accept or reject the Plan. In determining acceptances of the Plan, votes

 will be counted only if timely submitted by a holder of an Allowed Claim.




 06818-00005/10473467.9 {15323/00016/2387930.DOC.}       5
Case 18-41671           Doc 171
                            143         Filed 12/28/18
                                              11/13/18 Entered 12/28/18
                                                                11/13/18 12:13:57
                                                                         16:22:09    Main Document
                                                     Pg
                                                     Pg10
                                                        6 of
                                                          of55
                                                             59


          2.3       Acceptances Necessary to Confirm the Plan. For the Plan to be accepted and,

 thereafter, confirmed, it must be accepted by at least one class of claims that is impaired by the

 Plan. Under § 1126 of the Bankruptcy Code, an impaired class is deemed to have accepted the

 Plan if (i) with respect to a class of claims, votes representing at least two-thirds in amount and

 more than one-half in number of allowed claims that have voted in that class have accepted the

 Plan, and (ii) with respect to a class of equity interests, votes representing at least two-thirds in

 amount of those interests that have voted have accepted the Plan, provided that the vote of any

 creditor or holder of an interest that is determined by the Court to be an entity whose acceptance

 or rejection was not in good faith will not be counted.

          Unless an impaired class accepts the Plan unanimously, to confirm the Plan the Court

 must independently determine that the Plan provides to each holder of a claim or interest, as the

 case may be, of such class, a recovery that has a value, as of the Effective Date, at least equal to

 the value of the distribution which such holder would receive or retain if Debtors were instead

 liquidated under Chapter 7 of the Bankruptcy Code on the Effective Date.

          2.4       Manner of Voting. In voting for or against the Plan, please use only the ballots

 sent to you with this Disclosure Statement. If a person has an Allowed Claim in more than one

 class, such person may receive multiple ballots. Each person will be entitled to vote each claim

 that such person holds in each class.

          Creditors who are entitled to vote to accept or reject the Plan may vote by completing,

 dating, signing and mailing, or faxing, the accompanying ballot to counsel for the Plan

 Proponent in care of:

                                              Robert E. Eggmann, Esq.
                                               Thomas H. Riske, Esq.
                                         CARMODY MACDONALD, P.C.
                                         120 South Central Ave., Suite 1800


 06818-00005/10473467.9 {15323/00016/2387930.DOC.}       6
Case 18-41671           Doc 171
                            143         Filed 12/28/18
                                              11/13/18 Entered 12/28/18
                                                                11/13/18 12:13:57
                                                                         16:22:09     Main Document
                                                     Pg
                                                     Pg11
                                                        7 of
                                                          of55
                                                             59


                                               St. Louis, Missouri 63105
                                              Facsimile: (314) 854-8660
                                             ree@carmodymacdonald.com
                                             thr@carmodymacdonald.com

          In order for a ballot to be counted, the ballot must be received on or before 5:00 p.m.,

 Central Standard Time, on ____________, 2018.                    A ballot, once submitted, cannot be

 withdrawn or modified except as provided under the Bankruptcy Code.

          2.5       Confirmation Without Acceptance. Section 1129(b) of the Bankruptcy Code

 provides that the Plan may be confirmed by the Court despite not being accepted by every

 impaired class if (i) at least one impaired class has accepted the Plan, and (ii) the Court finds that

 the Plan does not discriminate unfairly and is fair and equitable to the rejecting classes. Among

 other things, such a finding would require a determination by the Court that the Plan would

 require that no holder of an allowed claim junior to a rejecting unsecured class receive or retain

 any property or payment under the Plan, unless such rejecting unsecured class is being paid an

 amount equal to the value of its claims as of the effective date of the Plan.

          Pursuant to §1129(b) of the Bankruptcy Code, the Debtors will request the Court to

 confirm the Plan if all of the applicable requirements of §1129(a) of the Bankruptcy Code, other

 than §1129(a)(8) (that each impaired class under the proposed Plan has voted to accept the Plan),

 have been met.           In addition, the Debtors reserve the right, pursuant to §1126(e) of the

 Bankruptcy Code to request the Court to strike any rejection of the Plan by any holder of a claim

 or interest as not being in good faith.

          2.6       Hearing on Confirmation of Plan.              A hearing has been scheduled for

 ____________, 2018 at 10:00 a.m., Central Standard Time, in the United States Bankruptcy

 Court for the Eastern District of Missouri, Thomas Eagleton US Courthouse, 111 South 10 th

 Street, St. Louis, Missouri 63102, Courtroom 7 South, to determine whether the Plan has been


 06818-00005/10473467.9 {15323/00016/2387930.DOC.}        7
Case 18-41671           Doc 171
                            143         Filed 12/28/18
                                              11/13/18 Entered 12/28/18
                                                                11/13/18 12:13:57
                                                                         16:22:09   Main Document
                                                     Pg
                                                     Pg12
                                                        8 of
                                                          of55
                                                             59


 accepted by the requisite number of creditors and whether the other requirements for

 confirmation of the Plan have been satisfied. This hearing may be adjourned from time to time

 without further written notice. Each creditor will receive, either with this Disclosure Statement

 or separately, the Court's notice of hearing on confirmation of the Plan.

          2.7       Effect of Confirmation. The Confirmation Order will be a judicial determination

 that the holders of claims and interests, following confirmation, will be precluded from asserting

 against the Debtors any claim or interest based upon any pre-petition debt or obligation.

                                                 ARTICLE III
                                            GENERAL INFORMATION

          3.1       The Debtors.          Debtor MGTF Radio Company, LLC (“MGTF”) is a limited

 liability company organized under the law of the State of Missouri with a registered office in St.

 Louis, Missouri. Debtor WPNT, Inc. (“WPNT”) is a privately held corporation organized under

 the law of the State of Pennsylvania. The licenses of the Debtors are held by MGTF Media

 Company, LLC, a Missouri limited liability company wholly owned by MGTF and organized

 under the law of the State of Missouri with a registered office in St. Louis, Missouri and by

 WPNT Media Subsidiary, LLC, a Missouri limited liability company wholly owned by WPNT

 and organized under the law of the State of Missouri with a registered office in St. Louis,

 Missouri. In addition to the licenses, Debtors are also owners of a broadcast tower in St. Charles,

 Missouri that broadcasts the signal of an unaffiliated radio station and various cellular

 companies.

          The Debtors do business as “Steel City Media”. Steel City Media is a family owned

 business started with the purchase of WLTJ(FM) (formerly known as “WPNT-FM”) in 1984. In

 1989, Steel City Media bought AM and FM stations in St. Louis (the AM station was sold in

 1996 and the FM was sold in 1998). It expanded in 1993 by purchasing a second FM station in


 06818-00005/10473467.9 {15323/00016/2387930.DOC.}     8
Case 18-41671           Doc 171
                            143         Filed 12/28/18
                                              11/13/18 Entered 12/28/18
                                                                11/13/18 12:13:57
                                                                         16:22:09   Main Document
                                                     Pg
                                                     Pg13
                                                        9 of
                                                          of55
                                                             59


 Pittsburgh. In 1998, Steel City Media diversified into publishing with the acquisition of the

 Pittsburgh City Paper. In 2014, it acquired four FM stations in Kansas City, which required it to

 take on lending partners.             Steel City Media provided $28,000,000.00 in cash towards the

 purchase of the four FM stations in Kansas City and hired Fifth Third Bank to put together a

 group of lenders to finance the remaining $80,000,000.00.

          In 2015, both Kansas City and Pittsburgh experienced dramatic decreases in radio

 advertising dollars (-7% and -6% respectively). The decrease in radio advertising activity, over

 $12 million between the markets, was a major contributor to Steel City Media allegedly violating

 a performance covenant with its lenders. Steel City Media met with Fifth Third Bank towards

 the end of 2015 and discussed renegotiating the covenants based on market conditions. After

 initial indications that Fifth Third Bank would renegotiate, it ultimately decided to move the loan

 to its Special Assets group (“Special Assets”).

          Steel City Media continued to negotiate with Special Assets on a forbearance agreement

 which increased the interest rate, added additional principal payments, slightly adjusted the

 covenants, and required Steel City Media to sell the Pittsburgh City Paper. The Pittsburgh City

 Paper was sold April 1, 2016 and all net proceeds were used to reduce the senior loan. The

 covenants were not adjusted to reflect the loss of revenue and cash flow, nor the increased costs

 because of shared expenses.

          Steel City Media fulfilled all its obligations under the original forbearance agreement.

 Even though Fifth Third Bank stated it would work with Steel City Media to get the company

 out of Special Assets if Steel City Media complied with the new covenants, the senior lending

 group decided Steel City Media needed to find new lending partners. The new forbearance

 agreement required Steel City Media to hire an investment banker and meet certain benchmarks



 06818-00005/10473467.9 {15323/00016/2387930.DOC.}     9
Case 18-41671           Doc 171
                            143         Filed 12/28/18
                                              11/13/18 Entered 12/28/18
                                                                 11/13/18 12:13:57
                                                                          16:22:09   Main Document
                                                     Pg 14
                                                        10 of 59
                                                              55


 for bringing on new lender partners. Steel City Media received refinancing term sheets in May

 2017. The new lending partners required a Quality of Earnings study, which Steel City Media

 completed and was set to close in August 2017. The new junior lender backed out three days

 before closing due to concerns about continued radio advertisement spending declines in the

 markets.

          In September 2017, Fifth Third Bank required Steel City Media to stop paying cash

 interest to the junior lender, switched the company’s interest rate from LIBOR to Base Rate, and

 charged an additional default rate penalty. Steel City Media discussed a potential asset sale as a

 remedy and engaged an industry expert to discuss the radio marketplace. The discussion ended

 when the expert advised Fifth Third Bank against an asset sale at that time.

          In November 2017, Steel City Media hired a new investment firm to explore other

 refinance options. This firm worked with Fifth Third Bank to apprise them of Steel City

 Media’s progress. Fifth Third Bank continued to charge Steel City Media the higher interest rate

 despite its prior promises that the interest rate would revert back to LIBOR at the beginning of

 2018.

          Steel City Media made every principal and interest payment to Fifth Third Bank. Steel

 City Media also has paid all penalties, legal fees, and outside consultant charges imposed by

 Fifth Third Bank and its lending group.

          Steel City Media’s pursuit of a refinancing failed to yield any proposal that would satisfy

 its debt in full in the time made available by its senior lenders. The owners of the Debtors’

 mezzanine debt under that certain Subordinated Credit Agreement dated as of September 29,

 2014, Business Development Corporation of America (“BDCA”), acquired from Fifth Third

 Bank the senior secured debt issued under that certain Credit Agreement dated as of September



 06818-00005/10473467.9 {15323/00016/2387930.DOC.}     10
Case 18-41671           Doc 171
                            143         Filed 12/28/18
                                              11/13/18 Entered 12/28/18
                                                                 11/13/18 12:13:57
                                                                          16:22:09   Main Document
                                                     Pg 15
                                                        11 of 59
                                                              55


 29, 2014. BSP Agency, LLC (“BSP Agency”) now serves as administrative agent under both

 facilities.

          With no other alternatives available, Steel City Media took the unfortunate, but necessary

 step, of filing the Debtors’ voluntary petitions to preserve the value of their business and assets.

 Through the Chapter 11 Cases, the Debtors intended to restructure their debt obligations to

 enable them to satisfy the claims of their secured lenders, vendors, and other creditors under a

 plan of reorganization that promotes the Debtors’ business plan and complies with the applicable

 provisions of the Bankruptcy Code.

          The pre-petition consolidation of the Debtors’ funded indebtedness allowed for efficient

 negotiations in the Chapter 11 Cases. After meaningful, arm’s-length negotiations, the Debtors,

 the Holders of Existing Equity Interests, and BSP Agency, on September 13, 2018, reached a

 deal as provided for in that certain plan term sheet circulated on that date (“Plan Term Sheet”),

 upon which the Plan is predicated.

          3.2       The Chapter 11 Cases. Debtors have managed their financial affairs and taken

 steps to place themselves in a position to reorganize their business debts pursuant to the terms of

 the Plan.

          During the course of the Chapter 11 Cases, Debtors filed numerous “first day” motions

 that sought relief to maintain their ordinary course business operations throughout the Chapter 11

 Cases, including seeking the retention of professionals, including their current legal counsel,

 Carmody MacDonald P.C. (“Carmody”) and financial advisor Gordian Broadcast Technologies,

 LLC (“Gordian”). The Bankruptcy Court granted the relief requested in the Debtors’ motions.

 Thereafter, the Debtors attended the initial Debtors’ interview, prepared and filed their Schedules

 and monthly operating reports and attended the § 341 meeting of creditors.



 06818-00005/10473467.9 {15323/00016/2387930.DOC.}     11
Case 18-41671           Doc 171
                            143         Filed 12/28/18
                                              11/13/18 Entered 12/28/18
                                                                 11/13/18 12:13:57
                                                                          16:22:09   Main Document
                                                     Pg 16
                                                        12 of 59
                                                              55



          No adversary proceedings have been filed in the Debtors’ case and no Trustee or Official

 Committee for Unsecured Creditors was appointed.

          After months of arms-length negotiations with their Lenders, the Debtors are now in a

 position to propose a Chapter 11 Plan of Reorganization that has the support of their senior and

 junior lender constituencies (i.e., BSP Agency and BDCA) that Debtors also believe to be in the

 best interest of their estates.

          3.3       Post-Petition Operations. Throughout the Chapter 11 Cases, the Debtors have

 managed to continue their post-petition operations without disruption and comply with their

 adequate protection obligations to their Lenders while maintaining substantial cash account

 balances. Please review the Debtors’ most recent Monthly Operating Reports attached hereto as

 Exhibit A.

          3.4       Title 28 U.S.C. § 1930 Fees. All fees paid in the Chapter 11 Cases, pursuant to 28

 U.S.C. § 1930, as determined by the Bankruptcy Code at the hearing on confirmation of the Plan

 or thereafter, will, if not previously paid in full, be paid in cash on the Effective Date. All post-

 confirmation reports and fees as required by law shall be filed and paid.

          3.5       Debtors’ Post-Petition Professional Fees. Debtors’ post-petition professional fees

 outstanding on the Effective Date consist of fees and expenses of attorneys and expenses

 incurred after the Petition Date. Professionals must file an Application for Compensation with

 the Bankruptcy Court pursuant to §§ 330 and 331 of the Bankruptcy Code, or § 328 to the extent

 so approved by the Bankruptcy Court.

          3.6       Projected Recovery of Avoidance Actions. The Reorganized Debtors do not

 intend to pursue preferences, fraudulent transfers or other avoidance actions. Based upon an

 analysis of the Statement of Financial Affairs, any preferential transfer actions and fraudulent


 06818-00005/10473467.9 {15323/00016/2387930.DOC.}     12
Case 18-41671           Doc 171
                            143         Filed 12/28/18
                                              11/13/18 Entered 12/28/18
                                                                 11/13/18 12:13:57
                                                                          16:22:09   Main Document
                                                     Pg 17
                                                        13 of 59
                                                              55



 transfer actions against any Creditor, Debtors or any Insiders, of which Debtors believe there to

 be none, shall be released upon entry of the Confirmation Order (the “Release”).

          3.7       Plan Reflects Consensual Arrangement. The Plan is based upon a consensual

 arrangement and global compromise, as reflected in the Plan Term Sheet, to effect a restructuring

 while avoiding the costs and delays associated with litigation, including litigation concerning the

 Debtors’ enterprise value.

                                  ARTICLE IV
            CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

          Under the Plan, claims and equity interests will be classified and paid as follows:

          4.01      Administrative Claims and Expenses. As required by the Bankruptcy Code,

 Allowed Administrative Claims are not classified under the Plan. The holder of an Allowed

 Claim of the kind described in §507(a)(1) of the Bankruptcy Code, including, but not limited to,

 an Allowed Claim entitled to payment under §503(b), shall be paid in cash on the Effective Date

 or the obligations under any agreements shall be performed in the ordinary course of business in

 accordance with the terms and conditions of any such controlling agreements, course of dealing,

 course of business, or industry practice..           The Administrative Claims outstanding on the

 Effective Date will consist of fees and expenses of professionals for post-filing work, any post-

 petition taxes, and other administrative claims.

          4.02      Priority Tax Claims. As required by the Bankruptcy Code, Allowed Priority Tax

 Claims are not classified under the Plan. Each holder of an Allowed Claim of the kind described

 in §507(a)(8) of the Bankruptcy Code will receive payment of its claim in equal quarterly

 installments so that each Claim will be paid within five years of the Petition Date. Said payment

 will include interest at the rate of 4% per annum, or such other rate as may be applicable and

 allowed by law. Debtors submit that the Allowed Priority Tax Claims consist of the following:

 06818-00005/10473467.9 {15323/00016/2387930.DOC.}     13
Case 18-41671           Doc 171
                            143         Filed 12/28/18
                                              11/13/18 Entered 12/28/18
                                                                 11/13/18 12:13:57
                                                                          16:22:09   Main Document
                                                     Pg 18
                                                        14 of 59
                                                              55



          Creditor                                   Type of Tax        Amount

          Internal Revenue Service                   WPNT Income        $100.00

          4.03      Class 1 Allowed Priority Non-Tax Claims: Class 1 shall consist of the Allowed

 Priority Non-Tax Claims. Class 1 is not Impaired under the Plan.

          4.04      Class 2 Allowed Senior Secured Claims: Class 2 shall consist of the Allowed

 Senior Secured Claims. Class 2 is Impaired under the Plan.

          4.05      Class 3 Allowed Other Secured Claims. Class 3 shall consist of the Allowed

 Other Secured Claims. Class 3 is not Impaired under the Plan.

          4.06      Class 4 Allowed Unsecured Mezzanine Loan Claims. Class 4 shall consist of the

 Allowed Unsecured Notes Claims. Class 4 is Impaired under the Plan.

          4.07      Class 5 Allowed Other General Unsecured Claims. Class 5 shall consist of all

 Allowed Other General Unsecured Claims. Class 5 is not Impaired under the Plan.

          4.08      Class 6 Allowed Intercompany Claims. Class 6 shall consist of all Allowed

 Intercompany Claims. Class 6 is not Impaired under the Plan.

          4.09      Class 7 Allowed Existing Equity Interests. Class 7 consists of all Allowed

 Existing Equity Interests in the Debtors. Class 7 is Impaired under the Plan.

          4.10      Treatment of Disputed Claims. Notwithstanding any other provisions of the Plan,

 payments and distributions of cash with respect to any class of claims which are disputed,

 unliquidated, or contingent, will not be made until such claims are allowed. Notwithstanding

 any provision in the Plan to the contrary, the Claim of any transferee of a transfer that is voidable

 under §§ 544, 548 and 550 of the Bankruptcy Code will be deemed to be a Disputed Claim, and

 no distribution will be payable thereon, unless and until such transferee has paid the amount, or

 turned over any such property, for which such transferee is liable under §550 of the Bankruptcy

 Code.
 06818-00005/10473467.9 {15323/00016/2387930.DOC.}     14
Case 18-41671           Doc 171
                            143         Filed 12/28/18
                                              11/13/18 Entered 12/28/18
                                                                 11/13/18 12:13:57
                                                                          16:22:09   Main Document
                                                     Pg 19
                                                        15 of 59
                                                              55



           4.11     Plan Treatment Summary.            The Plan divides Allowed Claims and Allowed

 Interests against the Debtors into various Classes, which the Debtors believe are in accordance

 with the Classification requirements of the Bankruptcy Code. The term “Allowed Claim” is

 defined in Section 1.02 of the Plan. Distributions to the holders of Allowed Claims under the

 Plan are in full satisfaction of those Allowed Claims (including any interest accrued and

 allowable thereon). The treatment of Classified Allowed Claims and Allowed Interests under the

 Plan is set forth below.

                              Summary of Treatment of Allowed Claims and Interests

 Class              Claim/Interest Treatment            Estimated     Estimated      Entitled   to
                                                        Allowed       Recovery       Vote
                                                        Amount (as of
                                                        October   31,
                                                        2018
 Class 1            Priority Non-         Unimpaired    $0            100%           No (deemed
                    Tax Claims                                                       to accept)
 Class 2            Senior                Impaired      $37,995,536.61 100%          Yes
                    Secured
                    Claims
 Class 3            Other                 Unimpaired    To         Be 100%           No (deemed
                    Secured                             Determined                   to accept)
                    Claims
 Class 4            Unsecured             Impaired      $24,717,429.53 100%          Yes
                    Mezzanine
                    Loan Claims
 Class 5            Other General         Unimpaired    $500,000.00    100%          No (deemed
                    Unsecured                                                        to accept)
                    Claims
 Class 6            Intercompany          Unimpaired    N/A            100%          No (deemed
                    Claims                                                           to accept)
 Class 7            Existing              Impaired      N/A            67%1          Yes
                    Equity
                    Interest


           4.12      Class 1 Allowed Priority Non-Tax Claims




 06818-00005/10473467.9 {15323/00016/2387930.DOC.}      15
Case 18-41671              Doc 171
                               143      Filed 12/28/18
                                              11/13/18 Entered 12/28/18
                                                                 11/13/18 12:13:57
                                                                          16:22:09                 Main Document
                                                     Pg 20
                                                        16 of 59
                                                              55



                     Debtors’ employees and independent contractors were paid prior to the filing and

 do not hold Priority Non-Tax Claims. Debtors are not aware of any unpaid Class 1 Claims. In

 the event that Priority Non-Tax Claims are filed and Allowed in the Chapter 11 Cases and

 remain unpaid on the Effective Date, such Claims will be treated as provided herein.


                     (a)      Treatment: Except to the extent that a holder of an Allowed Priority Non-

                              Tax Claim agrees to less favorable treatment on account of such Claim

                              and/or to the extent that such Priority Non-Tax Claim has been paid in full

                              on or before the Effective Date, the holder of such Allowed Priority Non-

                              Tax Claim shall receive Cash in an amount equal to such Claim on the

                              Effective Date.

                              Debtors estimate that the monthly distribution on account of Class 1

                              Priority Non-Tax Claims is $0.00.


                      (b)      Voting: The Allowed Priority Non-Tax Claims are not Impaired, and the

                               holders of such Claims, if any, are not entitled to vote to accept or reject

                               the Plan on account of such Claim.

            4.13     Class 2 Allowed Senior Secured Claims


                     (a)      Treatment: Treatment: The Senior Secured Claims shall be Allowed and

                              deemed to be Allowed Claims in the aggregate amount of $37,995,536.61,

                              plus all unpaid accrued interest, fees and other charges owing under the

                              Senior Credit Agreement to the extent not already reflected in the

                              foregoing figure and subject to reduction to the extent the Debtors make a


 1
     On the Effective Date, the New Holdcos will retain 67% of the equity in the respective Reorganized Debtors, with
 06818-00005/10473467.9 {15323/00016/2387930.DOC.}         16
Case 18-41671           Doc 171
                            143     Filed 12/28/18
                                          11/13/18 Entered 12/28/18
                                                             11/13/18 12:13:57
                                                                      16:22:09                   Main Document
                                                 Pg 21
                                                    17 of 59
                                                          55



                           payment in respect of the Senior Credit Agreement from excess cash prior

                           to the Effective Date. The Holder of the Senior Secured Claims will retain

                           all adequate protection payments in full and final satisfaction of any and

                           all Adequate Protection Claims, and, on or as soon as practicable after the

                           Effective Date, in full and final satisfaction, settlement, release and

                           discharge of each Senior Secured Claim, will receive: (a) a Pro Rata share

                           of the New Term Loan, in accordance with the Plan Term Sheet; (b) the

                           New Equity in accordance with the Equity Allocation Mechanism as

                           provided for in the Plan Term Sheet; (c) the Additional Equity in

                           accordance with the Equity Allocation Mechanism as provided for in the

                           Plan Term Sheet, and (d) a Cash Distribution equal to the amount of: (i)

                           accrued and unpaid interest under the Senior Credit Agreement; (ii) unpaid

                           amounts in respect of hedging obligations and interest thereon under the

                           Senior Credit Agreement; and (iii) accrued and unpaid fees and expenses.

                           Any Adequate Protection Claims which are outstanding as of the Effective

                           Date shall be paid in cash on the Effective Date.


                  (b)      Voting: Senior Secured Claims are Impaired, and the Holders thereof are

                           entitled to vote on the Plan.


         4.14     Class 3 Allowed Other Secured Claims

                (a)        Treatment: Except to the extent that a Holder of an Other Secured Claim

                           agrees to a less favorable treatment, in exchange for full and final

                           satisfaction, settlement, release and discharge of each Allowed Other


 the New Equity being
 06818-00005/10473467.9    issued pursuant to the Equity Allocation
                        {15323/00016/2387930.DOC.}            17 Mechanism, as provided for in the Plan Term Sheet.
Case 18-41671             Doc 171
                              143       Filed 12/28/18
                                              11/13/18 Entered 12/28/18
                                                                 11/13/18 12:13:57
                                                                          16:22:09     Main Document
                                                     Pg 22
                                                        18 of 59
                                                              55



                              Secured Claim, each holder of such Allowed Other Secured Claim shall

                              receive one of the following treatments, in the sole discretion of the

                              applicable Debtor: (i) the Debtors or the Reorganized Debtors shall pay

                              such Allowed Other Secured Claims in full in Cash, including the

                              payment of any interest required to be paid under section 506(b) of the

                              Bankruptcy Code; (ii) the Allowed Other Secured Claim will be reinstated

                              pursuant to section 1124 of the Bankruptcy Code; or (iii) the Other

                              Secured Claims shall retain their liens securing their Claims and the

                              Debtors and the Reorganized Debtors shall make Distributions to the

                              Holders of the Other Secured Claims pursuant to section 1129(b)(2) of the

                              Bankruptcy Code.

                    (b)       Voting: Other Allowed Secured Claims are not Impaired, and the Holders

                              thereof are not entitled to vote on the Plan.



          4.15     Class 4 Allowed Unsecured Mezzanine Loan Claims

                    (a)       Treatment: The Allowed Unsecured Mezzanine Loan Claims shall be

                              Allowed and deemed to be Allowed Claims in the aggregate amount of

                              $24,717,429.53, plus prepetition interest, fees and other charges owing

                              under the Subordinated Credit Agreement to the extent not already

                              reflected in the foregoing figure.        In exchange for full and final

                              satisfaction, settlement, release and discharge of each Allowed Unsecured

                              Mezzanine Loan Claim, the Holders of Allowed Unsecured Mezzanine

                              Loan Claims will receive: (a) a Pro Rata share of the New Term Loan; (b)

                              New Equity in accordance with the Equity Allocation Mechanism as
 06818-00005/10473467.9 {15323/00016/2387930.DOC.}      18
Case 18-41671             Doc 171
                              143       Filed 12/28/18
                                              11/13/18 Entered 12/28/18
                                                                 11/13/18 12:13:57
                                                                          16:22:09       Main Document
                                                     Pg 23
                                                        19 of 59
                                                              55



                              provided for in the Plan Term Sheet; and (c) Additional Equity in

                              accordance with the Equity Allocation Mechanism as provided for in the

                              Plan Term Sheet.


                    (b)       Voting: All Allowed Unsecured Mezzanine Loan Claims are Impaired,

                              and each Holder thereof is entitled to vote on the Plan.




          4.16     Class 5 Allowed General Unsecured Claims

                    (a)       Treatment: General Unsecured Claims are not secured by Estate Property

                              and are not entitled to priority under Bankruptcy Code § 507(a). The

                              holders of Other Allowed General Unsecured Claims shall receive Cash in

                              an amount equal to such Claim on the Effective Date.

                    (b)       Voting: All Allowed Other General Unsecured Claims are not Impaired,

                              and each Holder thereof are not entitled to vote on the Plan.



          4.17     Class 6 Allowed Intercompany Claims

                    (a)       Treatment: Class 6 consists of all Allowed Intercompany Claims in the

                              Debtors. Class 6 claimants will not receive any distribution under the

                              Plan. Upon the Effective Date, all Intercompany Claims will be reinstated

                              in full. Notwithstanding the foregoing, on and after the Effective Date, the

                              Reorganized Debtors shall be entitled, with the Consent of the New Term

                              Loan Agent, to transfer funds and obligations between and among

 06818-00005/10473467.9 {15323/00016/2387930.DOC.}     19
Case 18-41671             Doc 171
                              143       Filed 12/28/18
                                              11/13/18 Entered 12/28/18
                                                                 11/13/18 12:13:57
                                                                          16:22:09      Main Document
                                                     Pg 24
                                                        20 of 59
                                                              55



                              themselves, and to release Intercompany Claims, as they determine to be

                              necessary or appropriate to best enable the Reorganized Debtors to satisfy

                              their obligations under the Plan.

                    (b)       Voting: Class 6 Claims are not Impaired, and the holders thereof are not

                              entitled to vote under the Plan.



          4.18     Class 7 Allowed Existing Equity Interests

                    (a)       Treatment: Class 7 consists of all Allowed Existing Equity Interests in the

                              Debtors. Upon the Effective Date, the existing stock of the Debtors shall

                              be transferred to the New Holdcos in accordance, and to implement the

                              transactions contemplated by, the Plan Term Sheet. On or as soon as

                              practicable after the Effective Date, each Existing Equity Holder shall

                              retain 100% of the equity in the respective New Holdcos, and an indirect

                              67% equity interest in the Reorganized Debtors, in accordance with the

                              Equity Allocation Mechanism, as provided for in the Plan Term Sheet.

                    (b)       Voting: Class 7 is Impaired and entitled to vote under the Plan.


                                 ARTICLE V
                     PROVISIONS FOR THE ASSUMPTION AND
          REJECTION OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

          5.01      Assumption of Executory Contracts and Unexpired Leases and Proposed Cure.

 No later than twenty-one (21) days prior to the Confirmation Hearing, the Debtors, with the

 Consent of the Senior Agent, shall file with the Bankruptcy Court a schedule (the “Assumed

 Executory Contracts and Unexpired Leases Schedule”) identifying those Executory Contracts

 and Unexpired Leases to be assumed pursuant to the Plan, provided that the Debtors reserve the

 06818-00005/10473467.9 {15323/00016/2387930.DOC.}      20
Case 18-41671           Doc 171
                            143         Filed 12/28/18
                                              11/13/18 Entered 12/28/18
                                                                 11/13/18 12:13:57
                                                                          16:22:09   Main Document
                                                     Pg 25
                                                        21 of 59
                                                              55



 right to amend the Assumed Executory Contracts and Unexpired Leases Schedule at any time up

 to three (3) Business Days prior to the Confirmation Hearing to add or delete any Executory

 Contracts and Unexpired Leases contained therein. The Debtors shall provide notice of the

 Assumed Executory Contracts and Unexpired Leases Schedule, and any amendments thereto, to

 the non-Debtor parties to the Executory Contracts and Unexpired Leases. The Assumed

 Executory Contracts and Unexpired Leases Schedule shall include a designation of the monetary

 cure amount that Debtors believe is owed with respect to each Executory Contract and

 Unexpired Leases set forth. Except as provided elsewhere in the Plan, any non-Debtor party to

 an Executory Contract or Unexpired Lease shall file with the Bankruptcy Court and serve its

 objection to the Assumed Executory Contracts and Unexpired Leases Schedule and the proposed

 Cure Amount therein, if any, in writing not later than 5:00 p.m. on the day that is seven (7) days

 prior to the confirmation hearing. The failure of any non-Debtor party to an Executory Contract

 and Unexpired Lease to file and serve an objection to the assumption of such Executory Contract

 or Unexpired Lease by the deadline therefore shall be deemed as consent to the assumption and

 assumption and assignment of the Executory Contract and Unexpired Lease and to such cure

 amount. On the Effective Date, in addition to all Executory Contracts and Unexpired Leases that

 have been previously assumed by the Debtors by order of this Court, each of the Executory

 Contracts and Unexpired Leases of the Debtors that are identified in the Assumed Executory

 Contracts and Unexpired Leases Schedule shall be deemed assumed and assigned in accordance

 with the provisions and requirements of sections 365 and 1123 of the Bankruptcy Code and the

 entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval of adequate

 assurance of the future performance of such assumed contract.

          5.02      Cure of Defaults of Assumed Executory Contracts and Unexpired Leases.      The

 cure amount owed under each Executory Contract and Unexpired Lease to be assumed and
 06818-00005/10473467.9 {15323/00016/2387930.DOC.}     21
Case 18-41671           Doc 171
                            143         Filed 12/28/18
                                              11/13/18 Entered 12/28/18
                                                                 11/13/18 12:13:57
                                                                          16:22:09     Main Document
                                                     Pg 26
                                                        22 of 59
                                                              55



 assigned pursuant to the Plan, as set forth in the Assumed Executory Contracts and Unexpired

 Leases Schedule, or as otherwise established by the Bankruptcy Court at the Confirmation

 Hearing, shall be satisfied, pursuant to section 365(b)(1) of the Bankruptcy Code, by payment of

 the cure amount with respect to the aggregate cure costs for the Executory Contracts and

 Unexpired Leases listed in the Assumed Executory Contracts and Unexpired Leases Schedule on

 the later of (a) the Effective Date (or as soon as practicable thereafter), (b) as due in the ordinary

 course of business, or (c) on such other terms as the parties to such Executory Contracts and

 Unexpired Leases may otherwise agree or as otherwise established by the Bankruptcy Court at

 the confirmation hearing. In the event the Debtors or Reorganized Debtors are unable to agree

 on a cure amount for any Executory Contract or Unexpired Lease, the Debtors or Reorganized

 Debtors, as applicable, reserve the right to amend the Assumed Executory Contracts and

 Unexpired Leases Schedule, and such Executory Contract or Unexpired Lease shall be deemed

 rejected.

          5.03      Post-petition Contracts and Leases.     All contracts and leases entered into by the

 Debtors after the Petition Date and remaining in effect on the Effective Date shall be deemed

 assigned to the Reorganized Debtors as of the Effective Date.

                                        ARTICLE VI
                           MEANS FOR IMPLEMENTATION OF THE PLAN

          6.01      Revesting of Property of the Estate. On the Effective Date, all Estate Property,

 including Avoidance Actions, will vest in the Reorganized Debtors and shall be free and clear of

 all claims and interests of Creditors and Parties in Interest, except as expressly provided in the

 Plan or the Confirmation Order. On and after the Effective Date, except as provided for in the

 Plan, and subject to the Communications Laws, each Reorganized Debtor may operate its



 06818-00005/10473467.9 {15323/00016/2387930.DOC.}     22
Case 18-41671           Doc 171
                            143         Filed 12/28/18
                                              11/13/18 Entered 12/28/18
                                                                 11/13/18 12:13:57
                                                                          16:22:09   Main Document
                                                     Pg 27
                                                        23 of 59
                                                              55



 business and may use, acquire, or dispose of property and compromise or settle any Claims,

 Interests or Causes of Action without supervision or approval by the Bankruptcy Court.

          6.02      Source of Funding of Plan Distributions. All consideration necessary for the

 Reorganized Debtors to make payments or distributions under the Plan shall be obtained from

 the New Term Loan, the issuance of the New Equity, and from Cash on hand (including Cash

 from business operations). Further, the Debtors and the Reorganized Debtors shall be entitled to

 transfer funds, other assets and liabilities between and among themselves as they determine to be

 necessary or appropriate to enable the Reorganized Debtors to satisfy their obligations under the

 Plan. Except as set forth herein, any changes to intercompany account balances resulting from

 such transfers will be accounted for and settled in accordance with the Debtors’ historical

 intercompany account settlement practices and will not violate the terms of the Plan.

          6.03      Corporate Existence. Except as otherwise provided herein, each Debtor shall

 continue to exist after the Effective Date as a separate corporate entity, limited liability

 company, or other form, as the case may be, with all the powers of a corporation, limited

 liability company, or other form, pursuant to the applicable law in the jurisdiction in which

 each applicable Debtor is incorporated or formed and pursuant to the respective certificate

 of incorporation and bylaws (or other formation documents) in effect on the Effective Date,

 except to the extent such certificate of incorporation and bylaws (or other formation

 documents) are amended by the Plan or otherwise, and to the extent such documents are

 amended, such documents are deemed to be amended pursuant to the Plan and require no

 further action or approval (other than any requisite filings required under applicable state

 law).

          6.04      Reorganization Transfer and New Equity. On the Effective Date, all Existing

 Equity Interests (including common stock, preferred stock, and any options, warrants, profit
 06818-00005/10473467.9 {15323/00016/2387930.DOC.}     23
Case 18-41671           Doc 171
                            143         Filed 12/28/18
                                              11/13/18 Entered 12/28/18
                                                                 11/13/18 12:13:57
                                                                          16:22:09   Main Document
                                                     Pg 28
                                                        24 of 59
                                                              55



 interest units, or rights to acquire any equity interests) in Debtor WPNT, Inc. shall be transferred

 to a newly formed holding company, owned by the Existing Equity Holders (“WPNT Holdco,

 Inc.”). WPNT Holdco, Inc. shall establish a new wholly-owned limited liability corporation

 (“WPNT, LLC”). Debtor WPNT Inc. shall merge into WPNT, LLC with WPNT, LLC surviving

 (“Reorganized Debtor WPNT”). Pursuant to the Plan, the Existing Equity Holders will retain

 100% of the equity interests in WPNT Holdco, Inc., and an indirect 67% in Reorganized Debtor

 WPNT, and New Equity in Reorganized Debtor WPNT shall be issued to the Lenders and

 allocated in accordance with the Equity Allocation Mechanism, as provided for in the Plan Term

 Sheet.

          On the Effective Date, all Existing Equity Interests (including common stock, preferred

 stock, and any options, warrants, profit interest units, or rights to acquire any equity interests) in

 Debtor MGTF shall be transferred to a newly formed holding company, owned by the Existing

 Equity Holders (“MGTF Holdco, LLC”). Pursuant to the Plan, the Existing Equity Holders will

 retain 100% of the equity interests in MGTF Holdco, LLC, and an indirect 67% in Reorganized

 Debtor MGTF, and New Equity in Reorganized Debtor MGTF shall be issued to the Lender and

 allocated in accordance with the Equity Allocation Mechanism, as provided for in the Plan Term

 Sheet.

          Entry of the Confirmation Order shall be deemed approval of the Equity Distribution

 (including the transactions contemplated thereby, any amendments thereto, and all actions to be

 taken, undertakings to be made and obligations to be incurred by the Reorganized Debtors, the

 New Holdcos, and the Existing Equity Holders in connection therewith, whether before or after

 the Effective Date) and authorization for the Reorganized Debtors to issue the New Equity and

 the Additional Equity, subject to such modifications as the Reorganized Debtors and the New


 06818-00005/10473467.9 {15323/00016/2387930.DOC.}     24
Case 18-41671           Doc 171
                            143         Filed 12/28/18
                                              11/13/18 Entered 12/28/18
                                                                 11/13/18 12:13:57
                                                                          16:22:09   Main Document
                                                     Pg 29
                                                        25 of 59
                                                              55



 Term Loan Agent together may deem to be reasonably necessary or advisable in furtherance of

 the Plan.

          Pursuant to section 1145 of the Bankruptcy Code, the issuance by the Reorganized

 Debtors of the New Equity and the issuance of any notes or promissory notes to evidence

 indebtedness under the New Term Loan Agreement (to the extent issued and deemed a security)

 (“Term Loan Notes”) as contemplated by the Plan shall be exempt from, among other things, the

 registration requirements of Section 5 of the Securities Act and any other applicable federal, state

 or local law requiring registration prior to the offering, issuance, distribution or sale of New

 Equity or Term Loan Notes.                  The transfer of the New Equity may be restricted by the

 Communications Laws, including with respect to limitations set forth in Section 6.05 below, the

 organizational documents for the Reorganized Debtors, the New Term Loan Agreement, and the

 terms thereof.

          6.05      FCC Licenses. The required FCC Applications, including the FCC Long Form

 Application and, to the extent deemed necessary by the Debtors, Reorganized Debtors, and

 Senior Agent, the Petition for Declaratory Ruling, shall be filed by the Debtors as promptly as

 practicable. After such filings are made, any Person who thereafter acquires a Senior Secured

 Claim or Unsecured Mezzanine Loan Claims may, to the extent deemed necessary by the

 Debtors, Reorganized Debtors, and Senior Agent, be issued special warrants in lieu of, and

 providing the economic equivalent of, any New Equity that would otherwise be issued to such

 Person under the Plan, provided that the issuance of each such special warrants is in compliance

 with the Communications Laws. In addition, the Debtors may, with the Consent of the Senior

 Agent, request that the Bankruptcy Court implement restrictions on trading of Claims and

 Interests that might adversely affect the FCC Approval process. To the extent that the Debtors,

 Reorganized Debtors and Senior Agent deem it necessary to file a Petition for Declaratory
 06818-00005/10473467.9 {15323/00016/2387930.DOC.}      25
Case 18-41671           Doc 171
                            143         Filed 12/28/18
                                              11/13/18 Entered 12/28/18
                                                                 11/13/18 12:13:57
                                                                          16:22:09      Main Document
                                                     Pg 30
                                                        26 of 59
                                                              55



 Ruling, the Debtors shall request that the FCC process the FCC Long Form Applications

 separate and apart from the Petition for Declaratory Ruling. Regardless of whether the FCC

 consents to the request for separate processing, the Debtors shall diligently prosecute the FCC

 Applications and shall promptly provide such additional documents or information reasonably

 requested by the FCC in connection with its review of the FCC Applications. In the event either

 FCC Approval is obtained while any such Petition for Declaratory Ruling remains pending, the

 Debtors (or Reorganized Debtors, as applicable) shall continue to diligently prosecute the

 Petition for Declaratory Ruling.

          6.06      Certain FCC Considerations. The Company’s operations are subject to significant

 regulation by the FCC under the Communications Laws. A radio station may not legally operate

 in the United States without the authorization of the FCC. Prior approval of the FCC is required

 for the issuance, renewal, transfer, assignment or modification of station operating licenses. The

 following is important information concerning the FCC Approval process and the ownership

 requirements and restrictions that must be met in order for parties to hold New Equity. THE

 FOLLOWING             SUMMARY              OF       CERTAIN    COMMUNICATIONS       LAWS    IS    FOR

 INFORMATIONAL PURPOSES ONLY AND IS NOT A SUBSTITUTE FOR CAREFUL

 PLANNING AND ADVICE BASED UPON THE INDIVIDUAL CIRCUMSTANCES

 PERTAINING TO A HOLDER OF A CLAIM.                                   ALL HOLDERS OF CLAIMS OR

 INTERESTS           ARE       URGED          TO      CONSULT    THEIR    OWN    ADVISORS     AS   TO

 COMMUNICATIONS                     LAWS             RELATING    TO     OWNERSHIP      AND    OTHER

 CONSEQUENCES OF THE PLAN.

          (a) Required FCC Consents.                   Both the Debtors’ entry into Chapter 11 and the

 Reorganized Debtors’ emergence from Chapter 11 require the FCC’s consent. Following the

 Debtors’ filing of the voluntary petition under Chapter 11, the Debtors filed applications seeking
 06818-00005/10473467.9 {15323/00016/2387930.DOC.}         26
Case 18-41671           Doc 171
                            143         Filed 12/28/18
                                              11/13/18 Entered 12/28/18
                                                                 11/13/18 12:13:57
                                                                          16:22:09   Main Document
                                                     Pg 31
                                                        27 of 59
                                                              55



 the FCC’s consent to the pro forma transfer of control of the FCC Licenses and Assets that the

 Debtors control from the Debtors to the Debtors as “debtors in possession” under Chapter 11.

 The FCC granted those applications on May 14, 2018. For the Reorganized Debtors to continue

 the operation of the radio stations that the Debtors control, the Debtors will be required to file the

 FCC Long Form Applications and to obtain the FCC’s prior approval of the contemplated

 distribution of New Equity contemplated by the Plan.

          (b) Information Required from Prospective Stockholders of Reorganized Debtors. In

 processing applications, the FCC considers, among other things, whether the prospective licensee

 and those considered to be “parties” to the applications possess the legal, character and other

 qualifications to hold an interest in a broadcast station. For the FCC to process and grant the

 Long Form Applications, the Debtors will need to obtain and include information about

 Reorganized Debtors and about the “parties” to the applications demonstrating that such parties

 are so qualified. As described in the Plan, Holders of Allowed Senior Secured Claims and

 Unsecured Mezzanine Loan Claims will be issued New Equity, subject to certain conditions, and

 shall provide such information as required to obtain FCC Approval, including providing

 information on the prospective stockholder to establish that issuance of the New Equity would

 not result in a violation of law, impair the qualifications of the Reorganized Debtors (or their

 affiliates) to hold the FCC Licenses or impede the grant of any FCC Applications on behalf of

 the Reorganized Debtors.

          All prospective stockholders, whether or not they would be “parties” to the FCC

 Applications (as described below), would need to provide information on the extent of their

 direct and indirect ownership or control by non-U.S. Persons to establish that Reorganized

 Debtors would comply with limitations under the Communications Laws relating to the

 ownership and control of broadcast licenses by non-U.S. Persons. Prospective holders of New
 06818-00005/10473467.9 {15323/00016/2387930.DOC.}     27
Case 18-41671           Doc 171
                            143         Filed 12/28/18
                                              11/13/18 Entered 12/28/18
                                                                 11/13/18 12:13:57
                                                                          16:22:09     Main Document
                                                     Pg 32
                                                        28 of 59
                                                              55



 Equity with direct or indirect ownership or control by non-U.S. Persons would not be permitted

 to receive New Equity if the ownership of such prospective holders, including ownership

 aggregated with the ownership percentage of all other prospective holders, as calculated in

 accordance with the Communications Laws, would result in Reorganized Debtors having a

 greater amount of foreign ownership than permitted by the Communications Laws, unless the

 FCC granted a Petition for Declaratory Ruling.

          For purposes of the Plan, the prospective stockholders shall use commercially reasonable

 efforts to provide such information necessary to enable the Debtors, or the Reorganized Debtors,

 with the Consent of the Senior Agent or the New Term Loan Agent, as applicable, to determine

 (x) the extent to which direct and indirect voting and equity interests of the certifying party are

 held by non.-U.S. Persons, as determined under the Communications Laws, and (y) whether the

 holding of equity in the Reorganized Debtors by the certifying party would result in a violation

 of the Communications Laws or be inconsistent with the FCC Approval.

          (c) Attributable Interests in Broadcast Properties Under the Communications Laws. A

 prospective stockholder in the Reorganized Debtors would be considered a “party” to any FCC

 Long Form Application if the prospective stockholder would be deemed to hold an “attributable”

 interest in the Reorganized Debtors under 47 C.F.R. § 73.3555.                 The FCC’s “multiple

 ownership” rules prohibit common ownership of “attributable interests” of certain combinations

 of broadcast properties. “Attributable interests” generally include the following interests in a

 broadcasting company: general partnership interests, non-insulated limited liability company or

 limited partnership interests, a position as an officer or director (or the right to appoint officers or

 directors), or a 5% or greater direct or indirect interest in voting stock of a corporation. The FCC

 treats all partnership interests as attributable, except for those limited partnership interests that

 are “insulated” by the terms of the limited partnership agreement from “material involvement” in
 06818-00005/10473467.9 {15323/00016/2387930.DOC.}     28
Case 18-41671           Doc 171
                            143         Filed 12/28/18
                                              11/13/18 Entered 12/28/18
                                                                 11/13/18 12:13:57
                                                                          16:22:09   Main Document
                                                     Pg 33
                                                        29 of 59
                                                              55



 the broadcast-related activities of the partnership. The FCC treats limited liability companies in

 the same manner as limited partnerships. Attribution traces through chains of ownership. In

 general, a Person that has an attributable interest in another Person also will be deemed to hold

 each of that Person’s attributable broadcast interests, except for indirect stock interests that are

 attenuated below the attribution threshold in the ownership chain.

          Combinations of direct and indirect equity and debt interests exceeding 33% of the total

 asset value (equity plus debt) of a broadcast outlet also may be deemed attributable if the holder

 has another attributable broadcast interest in the same market or provides more than 15% of a

 station’s total weekly broadcast programming hours in that market. Also, a Person that provides

 more than 15% of the total weekly programming hours for a radio station and also has an

 attributable interest in another radio station in the same market is deemed to hold an attributable

 interest in the programmed station.

          (d) FCC Foreign Ownership Restrictions for Entities Controlling Broadcast Licenses.

 The Communications Laws restrict foreign ownership or control of any Person licensed to

 provide broadcast and certain other services. Among other prohibitions, foreign Persons may not

 have direct or indirect ownership or voting rights of more than 25% in a corporation controlling

 the licensee of a radio broadcast station if the FCC finds that the public interest will be served by

 the refusal or revocation of such a license due to foreign ownership or voting rights. The FCC

 has interpreted this provision to mean that it must make an affirmative public interest finding

 before a broadcast license may be granted or transferred to a corporation that is controlled by a

 foreign Person that is more than 25% owned or controlled, directly or indirectly, by foreigners.

 The FCC calculates the voting rights separately from equity ownership, and both thresholds must

 be met. Warrants and other future interests typically are not taken into account in determining

 foreign ownership compliance. In some specific circumstances, however, the FCC has treated
 06818-00005/10473467.9 {15323/00016/2387930.DOC.}     29
Case 18-41671           Doc 171
                            143         Filed 12/28/18
                                              11/13/18 Entered 12/28/18
                                                                 11/13/18 12:13:57
                                                                          16:22:09   Main Document
                                                     Pg 34
                                                        30 of 59
                                                              55



 non-stock interests in a corporation as the equivalent of equity ownership and has assessed

 foreign ownership based on contributions to capital. Foreign ownership limitations also apply to

 partnerships and limited liability companies. The FCC historically has treated partnerships with

 foreign partners as foreign controlled if there are any foreign general partners. The interests of

 any foreign limited partners or members of limited liability companies that are not insulated

 (using FCC criteria) from material involvement in the partnership’s or limited liability

 company’s broadcast activities and business are considered in determining the equity ownership

 and voting rights held by foreigners. The FCC will attribute a 100% voting interest to non-

 insulated limited partners and members of limited liability companies. The voting interests of

 limited partners and members of limited liability companies that are properly insulated are

 treated as being the same as amount of equity held.

          Because direct and indirect ownership of the Reorganized Debtors’ equity by non-U.S.

 Persons will proportionally affect the level of deemed foreign ownership and control rights in the

 Reorganized Debtors, prospective shareholders will be required to provide information to the

 Debtors on their own foreign ownership and control. The Debtors, in consultation with the New

 Term Loan Lenders, shall review such information to assess whether permitting such party to

 hold such interests could impair the qualifications of the Reorganized Debtors to hold the FCC

 Licenses and Assets absent the grant by the FCC of a Petition for Declaratory Ruling. Upon

 receipt of the FCC Approvals, and satisfaction of other Conditions to Effective Date, the New

 Equity will be distributed as set forth in the Plan.

          (e) Local Radio Ownership Restrictions. The FCC generally applies its ownership limits

 to “attributable” broadcasting interests held by an individual, corporation, partnership, limited

 liability company, or other association, as addressed above. The Communications Laws on local

 radio ownership limit the number of commercial radio stations in a particular geographic area in
 06818-00005/10473467.9 {15323/00016/2387930.DOC.}     30
Case 18-41671           Doc 171
                            143         Filed 12/28/18
                                              11/13/18 Entered 12/28/18
                                                                 11/13/18 12:13:57
                                                                          16:22:09      Main Document
                                                     Pg 35
                                                        31 of 59
                                                              55



 which a Person can have an attributable interest. Those laws could give rise to a prohibited

 combination for the Reorganized Debtors or for a prospective holder of New Equity of the

 Reorganized Debtors, as described below.

            In Kansas City and Pittsburgh, where there are at least 30 commercial stations, one

 Person can hold an attributable interest in up to seven commercial radio stations, no more than

 four of which can be in the same service (AM or FM). If there are 45 or more commercial

 stations in such market, then one Person may hold an attributable interest in up to eight

 commercial radio stations, no more than five of which can be in the same service (AM or FM).

          6.07      Certain Risk Factors. THE IMPLEMENTATION OF THE PLAN AND THE

 ISSUANCE OF THE NEW EQUITY ARE SUBJECT TO A NUMBER OF MATERIAL

 RISKS, INCLUDING THOSE ENUMERATED BELOW. IN EVALUATING WHETHER TO

 VOTE TO ACCEPT OR REJECT THE PLAN, HOLDERS OF CLAIMS AGAINST OR

 INTERESTS IN THE DEBTORS ENTITLED TO VOTE ON THE PLAN SHOULD READ

 AND CAREFULLY CONSIDER THE RISK FACTORS SET FORTH BELOW, AS WELL AS

 THE OTHER INFORMATION SET FORTH IN THIS DISCLOSURE STATEMENT (AND

 THE DOCUMENTS DELIVERED TOGETHER HEREWITH AND/OR INCORPORATED BY

 REFERENCE HEREIN), PRIOR TO VOTING TO ACCEPT OR REJECT THE PLAN. THESE

 RISK FACTORS SHOULD NOT, HOWEVER, BE REGARDED AS CONSTITUTING THE

 ONLY        RISKS        INVOLVED             IN    CONNECTION      WITH     THE   PLAN   AND   ITS

 IMPLEMENTATION, OR ALTERNATIVES TO THE PLAN. THESE RISK FACTORS

 CONTAIN             CERTAIN             STATEMENTS           THAT     ARE     “FORWARD-LOOKING

 STATEMENTS.”               THESE        STATEMENTS           ARE   SUBJECT    TO   A   NUMBER   OF

 ASSUMPTIONS, RISKS AND UNCERTAINTIES, MANY OF WHICH ARE BEYOND THE

 CONTROL OF THE DEBTORS, INCLUDING THE IMPLEMENTATION OF THE PLAN,
 06818-00005/10473467.9 {15323/00016/2387930.DOC.}       31
Case 18-41671           Doc 171
                            143         Filed 12/28/18
                                              11/13/18 Entered 12/28/18
                                                                 11/13/18 12:13:57
                                                                          16:22:09       Main Document
                                                     Pg 36
                                                        32 of 59
                                                              55



 THE CONTINUING AVAILABILITY OF SUFFICIENT BORROWING CAPACITY OR

 OTHER FINANCING TO FUND OPERATIONS, AND THE EFFECT OF THE FILING OF

 THE      CHAPTER            11     CASES        ON       CUSTOMERS,      SUPPLIERS,   VENDORS    AND

 EMPLOYEES, THE DEGREE AND NATURE OF COMPETITION, DEMAND FOR THE

 DEBTORS’ PRODUCTS, THE DEGREE OF SUCCESS ACHIEVED BY THE DEBTORS’

 NEW PRODUCT INITIATIVES, INCREASES IN INSURANCE COSTS, CHANGES IN

 GOVERNMENT REGULATIONS, THE APPLICATION OR INTERPRETATION OF THOSE

 REGULATIONS OR IN THE SYSTEMS, PERSONNEL, TECHNOLOGIES OR OTHER

 RESOURCES THE COMPANY DEVOTES TO COMPLIANCE WITH REGULATIONS, THE

 COMPANY’S ABILITY TO COMPLETE ACQUISITIONS AND SUCCESSFULLY

 INTEGRATE THE OPERATIONS OF ACQUIRED BUSINESSES, TERRORIST ACTIONS

 OR ACTS OF WAR, OPERATING EFFICIENCIES, LABOR RELATIONS, AND OTHER

 MARKET AND COMPETITIVE CONDITIONS. HOLDERS OF CLAIMS AND INTERESTS

 ARE CAUTIONED THAT THE FORWARD-LOOKING STATEMENTS SPEAK AS OF THE

 DATE MADE AND ARE NOT GUARANTEES OF FUTURE PERFORMANCE. ACTUAL

 RESULTS           OR      DEVELOPMENTS                   MAY    DIFFER     MATERIALLY    FROM    THE

 EXPECTATIONS                EXPRESSED               OR    IMPLIED     IN   THE   FORWARD-LOOKING

 STATEMENTS. NO PARTY, INCLUDING, WITHOUT LIMITATION, THE DEBTORS OR

 THE REORGANIZED DEBTORS, UNDERTAKES AN OBLIGATION TO UPDATE ANY

 SUCH STATEMENTS.

          The primary risks under the Plan are that the income from the Reorganized Debtors’

 business operations will not meet current projections and will be insufficient to fund the

 Reorganized Debtors’ and the New Holdcos’ obligations under the Plan.                    In such case,

 Reorganized Debtors anticipate that they will reduce expenses, where possible, to meet their
 06818-00005/10473467.9 {15323/00016/2387930.DOC.}          32
Case 18-41671           Doc 171
                            143         Filed 12/28/18
                                              11/13/18 Entered 12/28/18
                                                                 11/13/18 12:13:57
                                                                          16:22:09   Main Document
                                                     Pg 37
                                                        33 of 59
                                                              55



 obligations under the Plan. In addition, the Debtors operate in a highly competitive industry. In

 order to stay competitive, the Reorganized Debtors will have to respond to changes in

 technology, services and standards that characterize the Reorganized Debtors’ industry. The

 Debtors believe that the continued efforts, abilities, and expertise of the Reorganized Debtors’

 officers will be essential to the ability to execute the Reorganized Debtors’ business strategy.

 Additional discussion of these and certain other risks follows.

          A. GENERAL BANKRUPTCY LAW CONSIDERATIONS

          1. Failure to Obtain Confirmation of the Plan May Result in Liquidation or Confirmation

 of an Alternative Plan on Less Favorable Terms

          Although the Debtors believe that the solicitation procedures utilized for the solicitation

 of votes with respect to the Plan complied with applicable non-bankruptcy law or the Bankruptcy

 Code and that the Plan will satisfy all requirements for confirmation under the Bankruptcy Code,

 there can be no assurance that the Bankruptcy Court will reach the same conclusion. If the

 Bankruptcy Court were to find that the Debtors’ solicitation of votes did not comply with the

 Bankruptcy Code or applicable non-bankruptcy law, if any, all acceptances received pursuant to

 the solicitation could be deemed invalid and the Debtors could be forced to resolicit acceptances

 under section 1125(b) of the Bankruptcy Code, in which case confirmation of the Plan could be

 delayed and possibly jeopardized. Moreover, there can be no assurance that modifications to the

 Plan will not be required for confirmation or that such modifications would not be sufficiently

 material as to necessitate the resolicitation of votes on the Plan. The Plan provides that the

 Debtors reserve the right to seek confirmation of the Plan under section 1129(b) of the

 Bankruptcy Code, to the extent necessary. While the Debtors believe that the Plan satisfies the

 requirements for non-consensual confirmation under section 1129(b) of the Bankruptcy Code

 because it does not “discriminate unfairly” and is “fair and equitable” with respect to the Classes
 06818-00005/10473467.9 {15323/00016/2387930.DOC.}     33
Case 18-41671           Doc 171
                            143         Filed 12/28/18
                                              11/13/18 Entered 12/28/18
                                                                 11/13/18 12:13:57
                                                                          16:22:09   Main Document
                                                     Pg 38
                                                        34 of 59
                                                              55



 that reject or are deemed to reject the Plan, there can be no assurance that the Bankruptcy Court

 will reach the same conclusion. There can be no assurance that any such challenge to the

 requirements for non-consensual confirmation will not delay the Debtors’ emergence from

 Chapter 11 or prevent confirmation of the Plan. If the Plan is not confirmed, there can be no

 assurance that the Chapter 11 Cases will continue rather than be converted into Chapter 7

 liquidation cases or that any alternative plan or plans of reorganization would be on terms as

 favorable to the Holders of Claims against and Interests in the Debtors as the terms of the Plan. If

 a liquidation or protracted reorganization of the Debtors’ Estates were to occur, there is a

 substantial risk that the Debtors’ going concern value would be substantially eroded to the

 detriment of all stakeholders.

          2. Failure of Occurrence of the Effective Date May Result in Liquidation or Alternative

 Plan on Less Favorable Terms

          Although the Debtors believe that the Effective Date may occur shortly after the

 Confirmation Date, there can be no assurance as to such timing. The occurrence of the Effective

 Date is also subject to certain conditions precedent as described in section 7.11 of the Plan.

 Failure to meet any of these conditions could result in the Plan not being consummated. The

 Debtors cannot assure you that all of the conditions to the Effective Date will be satisfied or

 waived. If the Confirmation Order is vacated, (a) the Plan shall be null and void in all respects;

 (b) any settlement of Claims or Interests provided for in the Plan shall be null and void without

 further order of the Bankruptcy Court; and (c) the time within which the Debtors may assume

 and assign or reject all executory contracts and unexpired leases shall be extended for a period of

 one hundred twenty (120) days after the date the Confirmation Order is vacated. If the Effective

 Date of the Plan does not occur, there can be no assurance that the Chapter 11 Cases will

 continue rather than be converted into Chapter 7 liquidation cases or that any alternative plan or
 06818-00005/10473467.9 {15323/00016/2387930.DOC.}     34
Case 18-41671           Doc 171
                            143         Filed 12/28/18
                                              11/13/18 Entered 12/28/18
                                                                 11/13/18 12:13:57
                                                                          16:22:09   Main Document
                                                     Pg 39
                                                        35 of 59
                                                              55



 plans of reorganization would be on terms as favorable to the Holders of Claims against and

 Interests in the Debtors as the terms of the Plan. If a liquidation or protracted reorganization of

 the Debtors’ Estates were to occur, there is a substantial risk that the Debtors’ going concern

 value would be eroded to the detriment of all stakeholders.

          B. OTHER RISK FACTORS

          1. Variances from Projections May Affect Ability to Pay Obligations and the Value of the

 Membership Units

          The Debtors have prepared the projected financial information contained in Exhibit C to

 this Disclosure Statement relating to the Reorganized Debtors. The Projections are intended to

 illustrate the estimated effects of the Plan and certain related transactions on the results of

 operations, cash flow and financial position of the Reorganized Debtors for the periods indicated.

 The Projections assume that all aspects of the Plan will be successfully implemented on the

 terms set forth in the Plan and this Disclosure Statement. The failure of the Plan to be

 successfully implemented could have a materially detrimental effect on the Reorganized

 Debtors’ business, results of operations and financial condition. Accordingly, actual results may

 vary materially from those shown in the Projections, which may adversely affect (a) the ability of

 the Reorganized Debtors to pay the obligations owing to certain Holders of Claims entitled to

 distributions under the Plan and other indebtedness incurred after confirmation of the Plan; and

 (b) the value of the New Equity. Moreover, the Projections were not prepared with a view toward

 public disclosure or with a view toward complying with the guidelines established by the

 American Institute of Certified Public Accountants with respect to prospective financial

 information. The Reorganized Debtors do not undertake any obligation to update or otherwise

 revise the Projections to reflect events or circumstances existing or arising after the Effective


 06818-00005/10473467.9 {15323/00016/2387930.DOC.}     35
Case 18-41671           Doc 171
                            143         Filed 12/28/18
                                              11/13/18 Entered 12/28/18
                                                                 11/13/18 12:13:57
                                                                          16:22:09   Main Document
                                                     Pg 40
                                                        36 of 59
                                                              55



 Date. The Projections should not be regarded as a representation, guaranty or other assurance by

 the Debtors, the Reorganized Debtors or any other person that the Projections will be achieved.

          2. Extent of Leverage May Limit Ability to Obtain Additional Financing for Operations

          The Reorganized Debtors’ and New Holdcos’ obligations under the New Term Loan will

 be secured by substantially all of the assets of the Reorganized Debtors and the New Holdcos.

 The amount of indebtedness owed by the Reorganized Debtors and New Holdcos after the

 Effective Date may limit the ability of the Reorganized Debtors to obtain additional financing for

 working capital, capital expenditures, debt service requirements, acquisitions and general

 corporate or other purposes. Such levels of indebtedness may also limit the ability of the

 Reorganized Debtors to adjust to changing market conditions and to withstand competitive

 pressures, possibly leaving the Reorganized Debtors vulnerable in a downturn in general

 economic conditions or in its business, or unable to carry out capital spending that is important to

 growth and productivity improvement programs.

          3. Risks Associated with the New Term Loan

          In the event that the Reorganized Debtors or New Holdcos default under the terms of the

 New Term Loan, there is a risk that the New Term Loan Lenders could seek to enforce their

 rights under the New Term Loan.

          4. Assumptions Regarding Value of the Debtors’ Assets May Prove Incorrect

          It has been generally assumed in the preparation of the Projections that the historical

 book value of the Debtors’ assets approximates those assets’ fair value, except for specific

 adjustments. For financial reporting purposes, the fair value of the Debtors’ assets must be

 determined as of the Effective Date. This determination will be based on an independent

 valuation. Although the Debtors do not presently expect this valuation to result in values that are


 06818-00005/10473467.9 {15323/00016/2387930.DOC.}     36
Case 18-41671           Doc 171
                            143         Filed 12/28/18
                                              11/13/18 Entered 12/28/18
                                                                 11/13/18 12:13:57
                                                                          16:22:09    Main Document
                                                     Pg 41
                                                        37 of 59
                                                              55



 materially greater or less than the values assumed in the preparation of the Projections, the

 Debtors can make no assurances with respect thereto.

          5. Historical Financial Information May Not Be Comparable

          As a result of the consummation of the Plan and the transactions contemplated thereby,

 the financial condition and results of operations of the Reorganized Debtors from and after the

 Effective Date may not be comparable to the financial condition or results of operations reflected

 in the Debtors’ historical financial statements.

          6. Market and Business Risks May Adversely Affect Business Performance

          In the normal course of business, the Debtors are subject to the following types of risks

 and variables, which the Debtors anticipate may materially affect their business performance

 following the Effective Date:

               •    General economic and business conditions;

               •    The degree and nature of competition in the Debtors’ markets;

               •    Fluctuations in advertising demand from the Debtors’ customers;

               •    The degree of success achieved by the Debtors in any new initiatives;

               •    Changes in government regulations, the application or interpretation of those

                    regulations or in the systems, personnel, technologies or other resources the

                    Debtors devote to compliance with regulations;

               •    The Debtors’ ability to complete acquisitions and successfully integrate the

                    operations of acquired businesses; and

               •    The Debtors’ ability to obtain cash adequate to fund its needs, including the

                    borrowings available under the New Term Loan.




 06818-00005/10473467.9 {15323/00016/2387930.DOC.}     37
Case 18-41671           Doc 171
                            143         Filed 12/28/18
                                              11/13/18 Entered 12/28/18
                                                                 11/13/18 12:13:57
                                                                          16:22:09   Main Document
                                                     Pg 42
                                                        38 of 59
                                                              55



          C. RISKS TO CREDITORS AND INTEREST HOLDERS WHO WILL RECEIVE

 NEW EQUITY

          The ultimate recoveries under the Plan to Holders of Claims in Classes 2 and 4 and

 Interests in Class 7 that receive New Equity pursuant to the Plan will depend on the realizable

 value of the New Equity. The New Equity to be issued pursuant to the Plan is subject to a

 number of material risks, including, but not limited to, those specified herein. Prior to voting on

 the Plan, each Holder of Claims in Classes 2 and 4 and Interests in 7 should carefully consider

 the risk factors specified or referred to herein, as well as all of the information contained in the

 Plan and this Disclosure Statement.

          1. Lack of Established Market for the New Equity May Adversely Affect Liquidity.

          The New Equity will be illiquid securities without a trading market. The Debtors and the

 Reorganized Debtors do not anticipate that the New Equity to be issued under the Plan will be

 listed on or traded on any nationally recognized market or exchange. Further, the New Equity to

 be issued under the Plan will not be registered under the Securities Act of 1933 (as amended,

 together with the rules and regulations promulgated thereunder, the “Securities Act”), any state

 securities laws or the laws of any other jurisdiction. Absent such registration, the New Equity

 may be offered or sold only in transactions that are not subject to or that are exempt from the

 registration requirements of the Securities Act and other applicable securities laws, and in

 compliance with the operating agreements or other applicable corporate documents with respect

 to the Reorganized Debtors.

          2. Lack of Dividends on New Equity May Adversely Affect Liquidity

          The Debtors do not anticipate that cash dividends or other distributions will be made by

 the Reorganized Debtors with respect to the New Equity in the foreseeable future, other than as

 set for in the operating agreements or other applicable corporate documents with respect to the
 06818-00005/10473467.9 {15323/00016/2387930.DOC.}     38
Case 18-41671           Doc 171
                            143         Filed 12/28/18
                                              11/13/18 Entered 12/28/18
                                                                 11/13/18 12:13:57
                                                                          16:22:09      Main Document
                                                     Pg 43
                                                        39 of 59
                                                              55



 Reorganized Debtors.              In addition, covenants in certain debt instruments to which the

 Reorganized Debtors will be a party may restrict the ability of the Reorganized Debtors to pay

 dividends and make certain other payments. Further, such restrictions on dividends may have an

 adverse impact on the market demand for New Equity as certain institutional investors may

 invest only in dividend-paying equity securities or may operate under other restrictions that may

 prohibit or limit their ability to invest in the securities issued pursuant to the Plan.

          6.08      Treatment of Disputed Claims. Notwithstanding any other provisions of the Plan,

 Distributions with respect to any Claim which is disputed, unliquidated, or contingent will not be

 made until such Claim becomes an Allowed Claim. Notwithstanding any provision in the Plan

 to the contrary, the Claim of any transferee of a transfer that is voidable §§ 544, 548 and 550 of

 the Bankruptcy Code will be deemed to be a Disputed Claim, and no Distribution will be made

 thereon, unless and until such transferee has paid the amount, or turned over any such property,

 for which such transferee is liable under §550 of the Bankruptcy Code.

          6.09      Deadline to Dispute Claims. The Reorganized Debtors, with the Consent of the

 New Term Loan Agent, shall file, within ninety (90) days of the Effective Date, objections to

 Claims. Subject to the provisions of the Plan, upon entry of a Final Order resolving the

 objection, the Reorganized Debtors shall commence Distributions to the Claimant.

          6.10      Distributions to Holders of Allowed Claims. Distributions shall be mailed, via

 first class mail, to the Creditor’s address listed on the proof of claim or such other address as

 provided by the Creditor before the Distribution is mailed.

          6.11           Unclaimed Distributions. All Distributions which remain uncashed for

 sixty (60) days shall be void and deemed forfeited. The Reorganized Debtors shall not be

 liable for or obligated to pay any forfeited Distributions.


 06818-00005/10473467.9 {15323/00016/2387930.DOC.}     39
Case 18-41671           Doc 171
                            143         Filed 12/28/18
                                              11/13/18 Entered 12/28/18
                                                                 11/13/18 12:13:57
                                                                          16:22:09   Main Document
                                                     Pg 44
                                                        40 of 59
                                                              55



          6.12      Preservation of Causes of Action. In accordance with §1123(b) of the Bankruptcy

 Code, and except where such Causes of Action have been expressly released, the Reorganized

 Debtors shall retain and may enforce all rights to commence and pursue, as appropriate, any and

 all Causes of Action, whether arising before or after the Petition Date and the Reorganized

 Debtors’ rights to commence, prosecute, or settle such Causes of Action shall be preserved

 notwithstanding the occurrence of the Effective Date. The Reorganized Debtors may pursue

 such Causes of Action, as appropriate, in accordance with the best interests of the Reorganized

 Debtors. Unless any Causes of Action are expressly waived, relinquished, exculpated, released,

 compromised, or settled in the Plan or a Bankruptcy Court order, the Reorganized Debtors

 expressly reserve all Causes of Action, for later adjudication, and, therefore, no preclusion

 doctrine, including the doctrines of res judicata, collateral estoppel, issue preclusion, claim

 preclusion, estoppel (judicial, equitable or otherwise) or laches, shall apply to such Causes of

 Action upon, after, or as a consequence of Confirmation or the Effective Date.

          The Reorganized Debtors intend to investigate potential claims against Fifth Third Bank,

 as administrative agent under the Senior Credit Agreement, and prior holders of the debt

 evidenced by the Senior Credit Agreement, which for the avoidance of doubt does not include

 BSP Agency or BDCA (“Potential Claims”). The Reorganized Debtors will apply 100% of any

 net recoveries from such claims to pay down the New Term Loan; provided, that, (x) the

 Reorganized Debtors shall only be entitled to spend up to $200,000 in fees and expenses in

 connection with investigating or prosecuting Potential Claims, provided, that the Reorganized

 Debtors may pledge portions of the proceeds of Potential Claims to attorneys that agree to pursue

 the Potential Claims on a contingency basis; and (y) it being understood that the Lenders shall be

 indemnified by the Reorganized Debtors and the New Holdcos for any claims that may arise

 from the prosecution of the Potential Claims under the credit agreement for the New Term Loan.
 06818-00005/10473467.9 {15323/00016/2387930.DOC.}     40
Case 18-41671           Doc 171
                            143         Filed 12/28/18
                                              11/13/18 Entered 12/28/18
                                                                 11/13/18 12:13:57
                                                                          16:22:09    Main Document
                                                     Pg 45
                                                        41 of 59
                                                              55




                                                  ARTICLE VII
                                              GENERAL PROVISIONS

          7.1       Retention of Jurisdiction. Until the Plan is fully implemented and this case is

 closed, the Bankruptcy Court will retain jurisdiction to ensure that the purposes and intent of the

 Plan are carried out, and to hear and determine all claims against the Debtors or on behalf of the

 Debtors. The Court will retain jurisdiction over these Chapter 11 Cases for the purpose of ruling

 on any matter to come properly before this Court, including, but not limited to, determining any

 matters for which approval of the Bankruptcy Court has been provided by the Plan or any other

 matters pertaining to the Plan or the Confirmation Order and determining all disputes, suits or

 controversies arising out of the Plan and its interpretation, enforcement or consummation,

 including any disputes relating to the new organizational documents governing the Reorganized

 Debtors or the New Holdcos and all ancillary and related documents relative to the Plan and

 these Chapter 11 Cases, including the Existing Equity Holders Undertaking.

          7.2       Defect or Inconsistency in Plan. After confirmation of the Plan, so long as it does

 not materially or adversely affect the interests of the creditors, the Bankruptcy Court upon

 motion of any party in interest may remedy any defect or inconsistency in the Plan as may be

 necessary to carry out the purposes and effects of the Plan.

          7.3       Effect of Confirmation. On the Effective Date, all provisions of the Plan, and all

 amendments, exhibits and schedules thereto, will become binding on the Debtors, the Estate, all

 Creditors, and all other entities whose interests are affected in any way by the Plan. On the

 Effective Date, all Property of the Estate will be vested in the Reorganized Debtors, and will be

 free and clear of all claims and interests of Creditors and Parties in Interest, except as expressly

 provided in the Plan or the Confirmation Order. The automatic stay provision of §362 of the

 Bankruptcy Code will remain in full force and effect until the Chapter 11 Cases are closed.
 06818-00005/10473467.9 {15323/00016/2387930.DOC.}     41
Case 18-41671           Doc 171
                            143         Filed 12/28/18
                                              11/13/18 Entered 12/28/18
                                                                 11/13/18 12:13:57
                                                                          16:22:09   Main Document
                                                     Pg 46
                                                        42 of 59
                                                              55



          7.4       Severability. Any clause within the Plan, enforcement of which is determined to

 be unconstitutional, illegal, unlawful, or otherwise improper or against public policy, will be

 severed and stricken from the Plan and will not invalidate or otherwise render void the remainder

 of the Plan unless such severance would frustrate the accomplishment of the purposes of the

 Plan.

          7.5       Tax Consequences.

          The following discussion is a summary of certain United States federal income tax

 aspects of the Plan. It is for general information purposes only and should not be relied upon for

 purposes of determining the specific tax consequences of the Plan with respect to a particular

 Holder of a Claim or Interest. This discussion does not purport to be a complete analysis or

 listing of all potential tax considerations.

          This discussion is based on existing provisions of the Internal Revenue Code of 1986, as

 amended (the “IRC”), final, temporary, and proposed Treasury Regulations promulgated

 thereunder, and current administrative rulings and court decisions.         Legislative, judicial, or

 administrative changes or interpretations enacted or promulgated after the date hereof could alter

 or modify the analyses set forth below with respect to the United States federal income tax

 consequences of the Plan. Any such changes or interpretations may be retroactive and could

 significantly affect the United States federal income tax consequences of the Plan.

          The United States federal income tax consequences of the Plan are complex and are

 subject to significant uncertainties. No ruling has been requested or obtained from the Internal

 Revenue Service (the “IRS”) with respect to any tax aspects of the Plan and no opinion of

 counsel has been sought or obtained with respect thereto. Thus, no assurance can be given as to

 whether the IRS will agree with the assertions and conditions discussed herein.                  No


 06818-00005/10473467.9 {15323/00016/2387930.DOC.}     42
Case 18-41671           Doc 171
                            143         Filed 12/28/18
                                              11/13/18 Entered 12/28/18
                                                                 11/13/18 12:13:57
                                                                          16:22:09   Main Document
                                                     Pg 47
                                                        43 of 59
                                                              55



 representations or assurances are being made to the Holders of Claims or Interests with respect to

 the United States federal income tax consequences described herein.

          TO ENSURE COMPLIANCE WITH TREASURY DEPARTMENT CIRCULAR 230,

 EACH HOLDER IS HEREBY NOTIFIED THAT: (I) ANY DISCUSSION OF UNITED

 STATES FEDERAL TAX ISSUES IN THIS DISCLOSURE STATEMENT IS NOT

 INTENDED OR WRITTEN TO BE RELIED UPON, AND CANNOT BE RELIED UPON, BY

 ANY HOLDER FOR THE PURPOSE OF AVOIDING PENALTIES THAT MAY BE

 IMPOSED ON A HOLDER UNDER THE IRC; (II) SUCH DISCUSSION IS INCLUDED

 HEREBY BY THE DEBTORS IN CONNECTION WITH THE PROMOTION OR

 MARKETING (WITHIN THE MEANING OF CIRCULAR 230) BY THE DEBTORS OF THE

 TRANSACTIONS OR MATTERS ADDRESSED HEREIN; AND (III) EACH HOLDER

 SHOULD SEEK ADVICE BASED ON ITS PARTICULAR CIRCUMSTANCES FROM AN

 INDEPENDENT TAX ADVISOR.

          THE FOREGOING DISCUSSION IS INTENDED ONLY AS A SUMMARY OF

 CERTAIN UNITED STATES FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN

 AND IS NOT A SUBSTITUTE FOR CAREFUL TAX PLANNING WITH A TAX

 PROFESSIONAL. THE ABOVE DISCUSSION IS FOR INFORMATIONAL PURPOSES

 ONLY AND IS NOT TAX ADVICE. THE TAX CONSEQUENCES ARE IN MANY CASES

 UNCERTAIN AND MAY VARY DEPENDING ON A HOLDER’S PARTICULAR

 CIRCUMSTANCES.                    ACCORDINGLY, HOLDERS ARE STRONGLY URGED TO

 CONSULT THEIR OWN TAX ADVISORS ABOUT THE UNITED STATES FEDERAL,

 STATE,        LOCAL,         AND APPLICABLE           FOREIGN     INCOME    AND     OTHER   TAX

 CONSEQUENCES OF THE PLAN, INCLUDING WITH RESPECT TO TAX REPORTING

 AND RECORD KEEPING REQUIREMENTS.
 06818-00005/10473467.9 {15323/00016/2387930.DOC.}     43
Case 18-41671           Doc 171
                            143         Filed 12/28/18
                                              11/13/18 Entered 12/28/18
                                                                 11/13/18 12:13:57
                                                                          16:22:09   Main Document
                                                     Pg 48
                                                        44 of 59
                                                              55



          7.6       Plan Securities. The Plan provides for the Reorganized Debtors to distribute New

 Equity to Holders of Senior Secured Claims and Holders of Unsecured Mezzanine Loan Claims,

 and permits the issuance of Term Loan Notes. Section 1145 of the Bankruptcy Code provides

 that the registration requirements of section 5 of the Securities Act (and any applicable Blue Sky

 Law) shall not apply to the offer or sale of stock, options, warrants or other securities by a debtor

 if: (a) the offer or sale occurs under a plan of reorganization; (b) the recipients of the securities

 hold a claim against, an interest in, or claim for administrative expense against, the debtor: and

 (c) the securities are issued in exchange for a claim against or interest in a debtor or are issued

 principally in exchange and partly for cash and property. In reliance upon these exemptions, the

 offer and sale of the New Equity and any Term Loan Notes (to the extent deemed securities) will

 not be registered under the Securities Act or any applicable state Blue Sky Law.

          Because the issuance of the New Equity and any Term Loan Notes (to the extent deemed

 securities) are covered by section 1145 of the Bankruptcy Code, the New Equity and any Term

 Loan Notes may be resold without registration under the Securities Act or other federal securities

 laws, unless the holder is an “underwriter” (as discussed below) with respect to such securities,

 as that term is defined in section 1145 of the Bankruptcy Code. In addition, the New Equity and

 any Term Loan Notes (to the extent deemed securities) governed by section 1145 of the

 Bankruptcy Code generally may be able to be resold without registration under applicable state

 Blue Sky Laws pursuant to various exemptions provided by the respective Blue Sky Laws of

 those states; however, the availability of such exemptions cannot be known unless individual

 state Blue Sky Laws are examined. Recipients of the New Equity and any Term Loan Notes are

 advised to consult with their own legal advisors as to the availability and applicability of section

 1145 of the Bankruptcy Code to the Plan Securities and any other potential exemption from


 06818-00005/10473467.9 {15323/00016/2387930.DOC.}     44
Case 18-41671           Doc 171
                            143         Filed 12/28/18
                                              11/13/18 Entered 12/28/18
                                                                 11/13/18 12:13:57
                                                                          16:22:09   Main Document
                                                     Pg 49
                                                        45 of 59
                                                              55



 registration under the Securities Act or applicable state Blue Sky Laws in any given instance and

 as to any applicable requirements or conditions to such availability.

          Section 1145(b)(1) of the Bankruptcy Code defines an “underwriter” as one who, except

 with respect to “ordinary trading transactions of an entity that is not an issuer”: (a) purchases a

 claim against, interest in, or claim for an administrative expense in the case concerning, the

 debtor, if such purchase is with a view to distribution of any security received or to be received

 in exchange for such claim or interest; (b) offers to sell securities offered or sold under a plan for

 the holders of such securities; (c) offers to buy securities offered or sold under a plan from the

 holders of such securities, if such offer to buy is (1) with a view to distribution of such securities

 and (2) under an agreement made in connection with the plan, with the consummation of the

 plan, or with the offer or sale of securities under the plan; or (d) is an issuer of the securities

 within the meaning of section 2(a)(11) of the Securities Act. In addition, a Person who receives

 a fee in exchange for purchasing an issuer’s securities could also be considered an underwriter

 within the meaning of section 2(a)(11) of the Securities Act.

          The definition of an “issuer” for purposes of whether a Person is an underwriter under

 section 1145(b)(1)(D) of the Bankruptcy Code, by reference to section 2(a)(11) of the Securities

 Act, includes as “statutory underwriters” all persons who, directly or indirectly, through one or

 more intermediaries, control, are controlled by, or are under common control with, an issuer of

 securities. The reference to “issuer,” as used in the definition of “underwriter” contained in

 section 2(a)(11) of the Securities Act, is intended to cover “controlling persons” of the issuer of

 the securities. “Control,” as defined in Rule 405 of the Securities Act, means the possession,

 directly or indirectly, of the power to direct or cause the direction of the management and

 policies of a Person, whether through the ownership of voting securities, by contract, or

 otherwise. Accordingly, an officer or director of a reorganized debtor or its successor under a
 06818-00005/10473467.9 {15323/00016/2387930.DOC.}     45
Case 18-41671           Doc 171
                            143         Filed 12/28/18
                                              11/13/18 Entered 12/28/18
                                                                 11/13/18 12:13:57
                                                                          16:22:09   Main Document
                                                     Pg 50
                                                        46 of 59
                                                              55



 plan of reorganization may be deemed to be a “controlling Person” of such debtor or successor,

 particularly if the management position or directorship is coupled with ownership of a significant

 percentage of the reorganized debtor’s or its successor’s voting securities. In addition, the

 legislative history of section 1145 of the Bankruptcy Code may suggest that a creditor who owns

 10% or more of a class of voting securities of a reorganized debtor may be presumed to be a

 “controlling Person” and, therefore, an underwriter.

          Under certain circumstances, holders of New Equity or any Term Loan Notes (to the

 extent deemed securities) who are deemed to be “underwriters” may be entitled to resell their

 New Equity and any Term Loan Notes pursuant to the limited safe harbor resale provisions of

 Rule 144 of the Securities Act. Generally, Rule 144 of the Securities Act would permit the

 public sale of securities received by such person after a specified holding period if current

 information regarding the issuer is publicly available and certain other conditions are met, and, if

 such seller is an affiliate of the issuer, if volume limitations and manner of sale requirements are

 met. Whether any particular Person would be deemed to be an “underwriter” (including whether

 such Person is a “controlling Person”) with respect to the New Equity and any Term Loan Notes

 would depend upon various facts and circumstances applicable to that Person. Accordingly, the

 Debtors express no view as to whether any Person would be deemed an “underwriter” with

 respect to the New Equity and any Term Loan Notes and, in turn, whether any Person may freely

 resell New Equity or such Term Loan Notes. The Debtors recommend that potential recipients

 New Equity or any Term Loan Notes consult their own counsel concerning their ability to freely

 trade such securities without registration under the federal and applicable state Blue Sky Laws.

                                               ARTICLE VIII
                                         CONFIRMATION STANDARDS



 06818-00005/10473467.9 {15323/00016/2387930.DOC.}     46
Case 18-41671        Doc 171
                         143       Filed 12/28/18
                                         11/13/18 Entered 12/28/18
                                                            11/13/18 12:13:57
                                                                     16:22:09                 Main Document
                                                Pg 51
                                                   47 of 59
                                                         55



         The Court will confirm the Plan at the Confirmation Hearing only if all the requirements

 of section 1129 of the Bankruptcy Code are met. Those requirements include:

         8.1      Best Interest Test. With respect to each impaired Class, each claimant or interest

 holder in such Class either (i) has accepted the Plan, or (ii) will receive or retain under the Plan

 on account of its claim or interest, property of a value, as of the Effective Date, that is at least

 equal to the amount which such claimant or interest holder would receive or retain if the Debtors

 were liquidated under Chapter 7 of the Bankruptcy Code. More specifically, if the Plan provides

 that each claimant or interest holder in a class will receive money or other consideration equal to

 or in excess of the probable dividend it would receive if all of the Debtor's property were

 immediately liquidated, then the Plan is in the "best interests" of such claimant or interest holder.

         8.2      Feasibility Test. The Bankruptcy Code requires a judicial determination that

 Confirmation of the Plan will not likely be followed by liquidation or the need for further

 reorganization of the Debtors or any successor to the Debtors under the Plan, unless such

 liquidation or reorganization is proposed in the Plan. Based upon the post-petition operating

 history and financial projections, the Debtors’ ongoing operational plan is feasible. The Debtors

 have operated as Chapter 11 debtors since March 20, 2018 and made their adequate protection

 payments to their lenders. The proposed reorganization plan provides the Debtors working

 capital and is similar to the framework under which the Debtors have operated in Chapter 11 and

 as a result feasibility of the Debtors’ operations has been tested.                    Financial Projections

 (the “Projections”) are set forth and attached hereto as Exhibit C. Based upon the Projections,

 the Debtors believe that the Reorganized Debtors will have viable operations following the

 Effective Date and that the Plan will meet the feasibility requirements of the Bankruptcy Code.22


 22
     The Projections were prepared by the Debtors and/or the Debtors’ advisors, and BSP Agency has not endorsed
 the Projections.
 06818-00005/10473467.9 {15323/00016/2387930.DOC.}       47
Case 18-41671           Doc 171
                            143         Filed 12/28/18
                                              11/13/18 Entered 12/28/18
                                                                 11/13/18 12:13:57
                                                                          16:22:09     Main Document
                                                     Pg 52
                                                        48 of 59
                                                              55



           8.3      Valuation.       The Plan is based upon a consensual arrangement among the Lenders

 and the Debtors to effect a restructuring while avoiding the costs and delays associated with

 litigation, including litigation concerning the Debtors’ enterprise value.

           8.4      Acceptance.         Each impaired Class must accept the Plan by the percentages

 described in paragraph 2.3, above, or the Court must find that the Plan complies with the "fair

 and equitable" test described below with respect to any such non-accepting Class.

           8.5      Fair and Equitable Test. If less than all the Impaired Classes accept the Plan, the

 Plan may nevertheless be confirmed by the Court under section 1129(b) of the Bankruptcy Code

 as long as one impaired Class has affirmatively voted to accept the Plan. In order to obtain

 Confirmation pursuant to section 1129(b) of the Bankruptcy Code, the Plan Proponent must

 demonstrate to the Court that as to each non-accepting Class, the Plan “does not discriminate

 unfairly” and is “fair and equitable with respect to that Class.” As a general rule, a Plan does not

 discriminate unfairly if a dissenting Class receives relative value equal to the value given to all

 other similarly situated classes and does not bear disproportionate risk.             In addition, the

 Bankruptcy Code establishes different “fair and equitable” tests for non-accepting secured

 creditors, unsecured creditors and interest holders as follows:

           1.       Secured Creditors. A non-accepting secured creditor whose Claim is impaired,

 must retain the lien(s) securing its claim and receive under the Plan cash payments that have a

 present value at least equal to such creditor's Allowed Secured Claim, or otherwise receive the

 “indubitable equivalent” of the value of the interest in the Debtors’ property upon which it holds

 a lien.

           2.       Unsecured Creditors.             A non-accepting unsecured creditor whose Claim is

 impaired must receive or retain under the Plan (a) property of a value at least equal to the amount


 06818-00005/10473467.9 {15323/00016/2387930.DOC.}         48
Case 18-41671           Doc 171
                            143         Filed 12/28/18
                                              11/13/18 Entered 12/28/18
                                                                 11/13/18 12:13:57
                                                                          16:22:09      Main Document
                                                     Pg 53
                                                        49 of 59
                                                              55



 of its Allowed Claims; or (b) the holders of Claims or Interests junior to the Claims of the non-

 accepting Class of Unsecured Creditors will not receive or retain any property under the Plan.

          3.        Interest Holders. A non-accepting interest holder must receive and retain under

 the Plan, property of a value equal to (a) the greatest of the allowed amount of any fixed

 liquidation preference to which such holder is entitled, any fixed redemption price to which such

 holder is entitled, or the value of the interest; or (b) the holders of interests junior to the Class

 will not receive or retain any property under the Plan on account of such junior interest.

          The Plan Proponents believe that the Plan does not discriminate unfairly and satisfies the

 “fair and equitable” test.

                                          ARTICLE IX
                              EFFECT OF CONFIRMATION OF THE PLAN

          9.1       Terms Binding.           On the Effective Date, all provisions of the Plan, and all

 amendments, exhibits and schedules thereto, shall become binding on the Reorganized Debtors,

 the New Holdcos, the Estate, all Creditors, and all other Entities whose interests are affected in

 any way by the Plan.

          9.2       Discharge. Pursuant to the provisions of 11 U.S.C. §§ 105, 524 and 1141(d) and

 as except as otherwise specifically provided in the Plan, or in any contract, instrument, or other

 agreement or document created pursuant to the Plan, the Confirmation Order shall discharge and

 release, as of the Effective Date, the Debtors, their estates and all of their respective property

 from any and all claims, debts, liens, security interests, encumbrances and interests that arose

 before the Confirmation Date, including, but not limited to, all principal and any interest accrued

 and debts of the kind specified in 11 U.S.C. § 502(g), 502(h) and 502(i) whether or not (a) a

 proof of claim or interest based upon such Claim, debt, right or Interest is filed or deemed filed

 under 11 U.S.C. § 501; (b) a Claim or Interest based upon such Claim, debt, right or Interest is

 06818-00005/10473467.9 {15323/00016/2387930.DOC.}       49
Case 18-41671           Doc 171
                            143         Filed 12/28/18
                                              11/13/18 Entered 12/28/18
                                                                 11/13/18 12:13:57
                                                                          16:22:09   Main Document
                                                     Pg 54
                                                        50 of 59
                                                              55



 allowed under 11 U.S.C. § 502; or (c) the holder of a Claim, debt, right or Interest accepted the

 Plan. In addition, subject to the provisions of this Plan and any contract, instrument, or other

 agreement or document created pursuant to the Plan, the Distributions made under the Plan and

 any contract, instrument, or other agreement or document created pursuant to the Plan shall be in

 exchange for and in complete satisfaction, discharge, and release of all claims against the

 Debtors and any of their respective assets or property, including claims for interest accruing after

 the Petition Date and prior to the Effective Date. On or after the Effective Date, except as

 expressly provided in the Plan, all holders of Claims arising prior to the Confirmation Date shall,

 to the fullest extent possible under applicable law, be permanently barred and enjoined from

 asserting against the Debtors or their assets or property any further or other claims, including

 claims based on any act or omission, transactions or other activity of any kind or nature that

 occurred prior to the Confirmation Date.

          9.3       Exculpation and Releases.

          (a) Exculpation. To the extent permitted by applicable law, and except as expressly

 provided in the Plan or Confirmation Order, from and after the Effective Date, the Released

 Parties shall neither have nor incur any liability to, or be subject to any right of action by, any

 Debtor or Holder of a Claim or Interest, or any other party-in-interest, or any of their respective

 employees, representatives, financial advisors, attorneys, or agents acting in such capacity, or

 affiliates, or any of their successors or assigns, for any act or omission in connection with,

 relating to, or arising out of, the Chapter 11 Cases, formulating, the Plan and the Disclosure

 Statement, the solicitation of acceptances of the Plan, the pursuit of approval of the Disclosure

 Statement and confirmation of the Plan, the confirmation of the Plan, the Plan Documents, the

 consummation of the Plan or the administration of the Plan or the property to be distributed

 under the Plan, or the restructuring transactions contemplated under the Plan and any actions
 06818-00005/10473467.9 {15323/00016/2387930.DOC.}     50
Case 18-41671           Doc 171
                            143         Filed 12/28/18
                                              11/13/18 Entered 12/28/18
                                                                 11/13/18 12:13:57
                                                                          16:22:09    Main Document
                                                     Pg 55
                                                        51 of 59
                                                              55



 taken or documents executed and delivered that are incidental thereto; provided, however, that

 the foregoing provision shall not apply to an act or omission that is subsequently determined by a

 Final Order of the Bankruptcy Court to have constituted willful misconduct or gross negligence;

 provided, further, however, that any act approved by Final Order of the Bankruptcy Court shall

 be deemed not to constitute willful misconduct or gross negligence. Any of the Released Parties

 shall be entitled to rely, in all respects, upon the advice of counsel with respect to their duties and

 responsibilities under the Plan.

          (b) Releases by the Debtors. To the extent permitted by applicable law, as of the

 Effective Date, except as expressly provided in the Plan or the Confirmation Order, for good and

 valuable consideration, including the service of the Released Parties to facilitate the restructuring

 of the Debtors and the implementation of the restructuring contemplated by the Plan, the

 adequacy of which is hereby confirmed, the Debtors and the Reorganized Debtors, in their

 individual capacities and as debtors-in-possession on behalf of the Debtors’ Estates, will be

 deemed to release and forever waive and discharge all claims, obligations, suits, judgments,

 damages, demands, debts, rights, Causes of Action and liabilities whether liquidated or

 unliquidated, fixed or contingent, matured or unmatured, known or unknown, foreseen or

 unforeseen, then existing or thereafter arising, in law, equity or otherwise that are based in whole

 or part on any act, omission, transaction, event or other occurrence taking place on or prior to the

 Effective Date in any way relating to the Debtors, the Reorganized Debtors, the Released Parties,

 the Chapter 11 Cases, the Plan or this Disclosure Statement, or any document or agreement

 related thereto that the Debtors or the Reorganized Debtors had or have against the Released

 Parties (directly, indirectly, derivatively, in representative capacity or otherwise); provided,

 however, that the foregoing provision shall not apply to an act or omission that is determined by


 06818-00005/10473467.9 {15323/00016/2387930.DOC.}     51
Case 18-41671           Doc 171
                            143         Filed 12/28/18
                                              11/13/18 Entered 12/28/18
                                                                 11/13/18 12:13:57
                                                                          16:22:09   Main Document
                                                     Pg 56
                                                        52 of 59
                                                              55



 a Final Order of the Bankruptcy Court to have constituted willful misconduct or gross

 negligence.

          (c) Releases by Holders of Claims and Interests. To the extent permitted by applicable

 law, as of the Effective Date, except as expressly provided in the Plan or the Confirmation Order,

 each Holder of a Claim or an Interest who votes to accept the Plan, or who, directly or indirectly,

 is entitled to receive a distribution under the Plan, including Persons entitled to receive a

 distribution via an attorney, agent, or trustee, or who is the Holder of an Unimpaired Claim shall

 be deemed to have conclusively, absolutely, unconditionally, irrevocably, and forever, released

 and discharged the Debtors, the Reorganized Debtors, and the Released Parties from any and all

 Claims, Interests, obligations, rights, suits, damages, Causes of Action, remedies, and liabilities

 whatsoever, including any derivative Claims, asserted on behalf of a Debtor, whether known or

 unknown, foreseen or unforeseen, existing or hereafter arising, in law, equity or otherwise, that

 such Entity would have been legally entitled to assert (whether individually or collectively),

 based on or relating to any act, omission, transaction, event or other occurrence taking place on

 or prior to the Effective Date, provided, however, that the foregoing release shall not operate to

 waive or release any Causes of Action of any releasing party: (1) against a Released Party arising

 from the contractual obligations owed to the releasing party (other than pursuant to the Senior

 Credit Agreement and the Subordinated Credit Agreement); (2) expressly set forth in and

 preserved by the Plan, the Plan Supplement, Plan Documents or other related documents; or (3)

 arising from claims for fraud, gross negligence, willful misconduct, or criminal conduct.

 Notwithstanding anything to the contrary in the foregoing, the releases set forth above do not

 release any post-Effective Date obligations of any party under the Plan or any document,

 instrument, or agreement (including those set forth in the Plan Supplement and other Plan

 Documents) executed to implement the Plan.
 06818-00005/10473467.9 {15323/00016/2387930.DOC.}     52
Case 18-41671           Doc 171
                            143         Filed 12/28/18
                                              11/13/18 Entered 12/28/18
                                                                 11/13/18 12:13:57
                                                                          16:22:09   Main Document
                                                     Pg 57
                                                        53 of 59
                                                              55



          (d) Injunction Related to Exculpation and Releases. All Persons that have held, hold or

 may hold any liabilities released or exculpated pursuant to this section of the Plan will be

 permanently enjoined from taking any of the following actions against any Released Party or its

 property on account of such released liabilities: (i) commencing, conducting or continuing in any

 manner, directly or indirectly, any suit, action or other proceeding of any kind; (ii) enforcing,

 levying, attaching, collecting or otherwise recovering by any manner or means, directly or

 indirectly, any judgment, award, decree or order; (iii) creating, perfecting or otherwise enforcing

 in any manner, directly or indirectly, any Lien; (iv) except as provided in the Plan, asserting any

 setoff, right of subrogation or recoupment of any kind, directly or indirectly, against any

 obligation due a Released Party; and (v) commencing or continuing any action, in any manner, in

 any place that does not comply with or is inconsistent with the provisions of the Plan.

          9.4       Release of Claims Against Professionals.       On the Effective Date, Retained

 Professionals are hereby released and shall neither have nor incur any liability, other than for

 gross negligence or willful misconduct, to the Debtors, the Estate, the Reorganized Debtors, or

 any creditor or interested party for any action taken or omitted to be taken in connection with or

 related to the Chapter 11 Cases, including, without limitation, the formulation, preparation,

 dissemination, implementation or confirmation of the Plan, the Disclosure Statement, or any

 contract, instrument, release, or other agreement or document including but not limited to any

 other action taken or omitted in connection with the Plan or the Disclosure Statement.

          9.5       Non-Release of Co-Makers and Guarantors. Nothing herein shall in any way

 alter, affect, or release the liability of any co-makers or guarantors on any Claims other than the

 Debtors as provided in the Plan.

                                               ARTICLE X
                                        ALTERNATIVES TO THE PLAN

 06818-00005/10473467.9 {15323/00016/2387930.DOC.}     53
Case 18-41671           Doc 171
                            143         Filed 12/28/18
                                              11/13/18 Entered 12/28/18
                                                                 11/13/18 12:13:57
                                                                          16:22:09   Main Document
                                                     Pg 58
                                                        54 of 59
                                                              55



          10.1      Alternatives to confirmation of the Plan consist of conversion of the case to a

 Chapter 7 proceeding or otherwise proceeding with liquidation.            A liquidation analysis is

 attached as Exhibit B. As reflected in the liquidation analysis, Debtors and their management

 believe that the Chapter 7 liquidation of the Debtors would result in substantial diminution in the

 value to be realized by Holders of Claims entitled to distribution, as compared to the Distribution

 contemplated under the Plan. Consequently, the Debtors believe that confirmation of the Plan

 will provide a substantially greater return to holders of claims than would Chapter 7 liquidations.

          Additionally, if the Plan is not confirmed, and the Debtors fail to propose and confirm an

 alternative plan of reorganization, the Debtors may be liquidated pursuant to the provisions of a

 Chapter 11 liquidating plan. In a liquidation under Chapter 11, the Debtors’ assets could be sold

 in an orderly fashion over a more extended period of time than in liquidation under Chapter 7.

 Thus, a Chapter 11 liquidation might result in larger recoveries than in a Chapter 7 liquidation,

 but the delay in distributions could result in lower present values receive and higher

 administrative costs.          Moreover, any distribution to holders of claims under a Chapter 11

 liquidation would likely be delayed substantially. Finally, and most importantly, the Debtors

 believe that any distributions to creditors in a liquidation scenario would fail to capture the

 significant “going concern” value of their business, which is reflected in the New Equity to be

 distributed under the Plan. Accordingly, Debtors believe that Chapter 11 liquidation would not

 result in distributions as favorable as those under the Plan.

                                                   ARTICLE XI
                                                RECOMMENDATION

          11.1      The Debtors believe that confirmation and implementation of the Plan is

 preferable to dismissal of the Chapter 11 Cases or conversion of the Chapter 11 Cases to Chapter

 7 because it will provide the greatest recovery for unsecured creditors. The Plan Proponents urge

 06818-00005/10473467.9 {15323/00016/2387930.DOC.}     54
Case 18-41671           Doc 171
                            143         Filed 12/28/18
                                              11/13/18 Entered 12/28/18
                                                                 11/13/18 12:13:57
                                                                          16:22:09           Main Document
                                                     Pg 59
                                                        55 of 59
                                                              55



 all creditors and interest holders to accept the Plan and to evidence such acceptance by returning

 their ballots to the undersigned at the address below on or before 5:00 p.m., Central Daylight

 Time, on ___________, 2018.




                                                     Respectfully submitted,

                                                     CARMODY MACDONALD P.C.

                                                     By: /s/ Robert E. Eggmann
                                                         ROBERT E. EGGMANN #37374MO
                                                         THOMAS H. RISKE #61838MO
                                                         120 S. Central Avenue, Suite 1800
                                                         St. Louis, Missouri 63105
                                                         (314) 854-8600
                                                         (314) 854-8660 – FAX
                                                         ree@carmodymacdonald.com
                                                         thr@carmodymacdonald.com

                                                     ATTORNEYS FOR DEBTORS




 06818-00005/10473467.9 {15323/00016/2387930.DOC.}            55
